     Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 1 of 55



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
U.S. BANK NATIONAL ASSOCIATION, solely in its :
capacity as indenture trustee of Windstream Services,                  :
LLC’s 6 3/8% Senior Notes due 2023,                                    :
                                                                       :
                           Plaintiff-Counterclaim Defendant, :
                                                                       :
                  -v-                                                  :
                                                                       :
WINDSTREAM SERVICES, LLC,
                                                                       :
                           Defendant-Counterclaimant-                  :
                           Counterclaim Defendant,                     :      17-CV-7857 (JMF)
                                                                       :
                  -v-                                                  :   FINDINGS OF FACT AND
                                                                       :   CONCLUSIONS OF LAW
AURELIUS CAPITAL MASTER, LTD.,                                         :
                                                                       :
                           Counterclaim Defendant-                     :
                           Counterclaimant,                            :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        This case arises out of an intricate set of legal and financial maneuvers by Windstream

Services, LLC (“Services”), a holding company for subsidiaries that provide telecommunications

services throughout the United States. Counterclaim-Defendant and Counterclaimant Aurelius

Capital Master, Ltd. (“Aurelius”) is a hedge fund that holds a large position in certain notes

issued by Services — specifically, senior unsecured notes due 2023, bearing interest at an

annual rate of 6 3/8% (the “Notes”). The case began in October 2017 when Aurelius, exercising

authority by virtue of its controlling position in the Notes, directed U.S. Bank National

Association (the “Trustee”) to file suit in its capacity as indenture trustee, alleging that Services

had breached a covenant in the governing bond indenture that restricts sale and leaseback

transactions. The gravamen of the Trustee’s claim was that a complex financial transaction —
     Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 2 of 55



pursuant to which certain subsidiaries of Services (the “Transferor Subsidiaries”) transferred

assets to a real estate investment trust, which then leased the assets to Services’ parent holding

company, Windstream Holdings, Inc. (“Holdings”), which in turn allowed the Transferor

Subsidiaries to use and occupy the assets — constituted an impermissible “Sale and Leaseback

Transaction” within the meaning of the Notes’ indenture. That default, if uncured, would then

trigger an acceleration provision in the indenture that would make the Notes’ entire aggregate

principal amount, plus any unpaid interest, due immediately.

        Services responded to that claim in two ways. First, outside the courtroom, it announced

an elaborate series of exchange offers and consent solicitations that, together, were designed,

first, to dilute Aurelius’s voting interests and, second, to obtain a waiver of any default arising

from the alleged Sale and Leaseback Transaction from a new majority of Noteholders created

through the exchange offers. In the process, Services increased its total indebtedness by about

$40 million. Second, Services brought counterclaims against the Trustee and Aurelius, seeking

(among other things) a judicial declaration that it did not breach the bond indenture through the

an impermissible Sale and Leaseback Transaction as defined in the Indenture. In the wake of

those moves, Aurelius brought counterclaims of its own, seeking, in essence, both a declaration

that Services was in default — despite its efforts to secure a waiver — and a money judgment for

the aggregate principal amount of its Notes plus interest.

        The Court held a bench trial in July 2018, with direct testimony taken largely by

affidavit. For the reasons that follow, the Court finds, by a preponderance of the evidence, that

Services violated the Indenture by engaging in an impermissible Sale and Leaseback Transaction

and that its subsequent maneuvers did not waive or cure the default arising from that breach.

Aurelius is therefore entitled to the relief it seeks.




                                                    2
     Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 3 of 55



                                      FACTUAL FINDINGS

       Many, if not most, of the facts relevant to resolving this case are not in dispute. In any

event, pursuant to Rule 52(a)(1) of the Federal Rules of Civil Procedure, the Court makes the

following findings of fact based on the testimony and exhibits at trial. 1

A. The Notes and the Indenture

       On January 23, 2013, Services issued senior unsecured notes guaranteed by certain of its

subsidiaries in an aggregate principal amount of $700 million. PX-1 (“Indenture”); see also

Docket No. 1 (“Compl.”) ¶ 22; Docket No. 91 (“Am. Ans.”) ¶ 22. 2 The Notes, due August 1,

2023, bear interest at an annual rate of 6 3/8%. They are governed by the Indenture, a lengthy

and “complex document that resulted from arms-length negotiations between a number of

sophisticated parties and their counsel.” DX-190 (“Fletcher Aff.”), ¶ 44. The Indenture, which

is subject to New York law, see Indenture § 12.08, includes restrictive covenants, several of

which are relevant to this case. The most pertinent is Section 4.19, which prohibits Services and

its “Restricted Subsidiaries” (a category that, all parties agree, includes the Transferor

Subsidiaries) from engaging in a “Sale and Leaseback Transaction” unless three conditions, the

details of which are not relevant here, are met. Indenture § 4.19. Section 1.01, in turn, provides

that Sale and Leaseback Transaction “means, with respect to any Person” — a defined term that

includes “any individual, corporation, partnership, . . . or other entity,” id. § 1.01, at 22 — “any

transaction involving any of the assets or properties of such Person whether now owned or


1
        The Court ruled on most of the parties’ objections to testimony and exhibits at trial. To
the extent that the Court cites in this Opinion to any evidence to which a party objected, the
objection is overruled. The Court need not and does not resolve the remaining objections.
2
       “PX-[Number]” refers to a Plaintiff’s (i.e., Trustee’s) Exhibit; “DX-[Number]” refers to a
Defendant’s (i.e., Services’) Exhibit; “AX-[Number]” refers to an Aurelius Exhibit; “Tr.
[Number]” refers to a page or pages of the trial transcript; “[Name] Aff.” refers to trial testimony
submitted by affidavit; and “[Name] Dep.” refers to a deposition admitted into evidence in part.


                                                  3
     Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 4 of 55



hereafter acquired, whereby such Person sells or otherwise transfers such assets or properties and

then or thereafter leases such assets or properties or any part thereof or any other assets or

properties which such Person intends to use for substantially the same purpose or purposes as the

assets or properties sold or transferred.” Id. § 1.01, at 24.

       Several other provisions of the Indenture are highly relevant here as well. First, Section

2.02 provides that Services “may, subject to Article Four of this Indenture and applicable law,

issue Additional Notes under this Indenture, including Exchange Notes.” Id. § 2.02. Second,

“Additional Notes” are defined, in turn, to mean “an unlimited maximum aggregate principal

amount of Notes (other than the Notes issued on the date hereof) issued under this Indenture in

accordance with Sections 2.02 and 4.09 and having the same terms in all respects as the Notes, or

similar in all respects to the Notes, except that interest will accrue on the Additional Notes from

their date of issuance.” Id. § 1.01, at 1. Third, Section 4.09 generally precludes Services and its

Restricted Subsidiaries from incurring “any Indebtedness” that would cause Services to exceed a

“Consolidated Leverage Ratio” of 4.5 to 1, unless it constitutes “Permitted Refinancing

Indebtedness.” Id. § 4.09; see also id. § 1.01, at 7-8 (defining “Consolidated Leverage Ratio”).

To the extent relevant here, Permitted Refinancing Indebtedness is then defined, in turn, to mean

       any Indebtedness of the Company or any of its Restricted Subsidiaries issued in
       exchange for, or the net proceeds of which are used to extend, refinance, renew,
       replace, defease or refund other Indebtedness of the Company or any of its
       Restricted Subsidiaries (other than intercompany Indebtedness); provided that . . .
       the amount of such Permitted Refinancing Indebtedness does not exceed the
       amount of the Indebtedness so extended, refinanced, renewed, replaced, defeased
       or refunded (plus all accrued and unpaid interest thereon and the amount of any
       reasonably determined premium necessary to accomplish such refinancing and
       such reasonable expenses incurred in connection therewith); . . . .

Id. § 1.01, at 22. Finally, the definition of “Indebtedness” provides that “[t]he amount of any

Indebtedness outstanding as of any date . . . shall be . . . the principal amount” of all obligations,

“together with any interest thereon that is more than 30 days past due.” Id. § 1.01, at 14.


                                                   4
     Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 5 of 55



B. The Origins of the 2015 Transaction

       The Trustee’s claims stem from a set of transactions Services and affiliated entities

undertook in 2015 (the “2015 Transaction”). The roots of the 2015 Transaction, however, date

back to 2013. On August 30th of that year, in order to provide “greater flexibility with respect to

future strategic actions,” PX-37, at WIN_00012382, the Services Board approved the formation

of a new parent holding company, Windstream Holdings, Inc. (“Holdings”), see PX-74, at 33.

Holdings and Services shared the same address, the same officers, and the same directors;

indeed, Holdings had no other employees or operations of its own. See id. at 1, 33. Around the

same time, the Services Board began to consider forming a real estate investment trust (“REIT”)

to “hold and lease certain of Services’ (and its subsidiaries’) telecommunications properties,”

purportedly to improve the company’s financial flexibility, attract investment, and improve tax

and cash flow efficiency. Fletcher Aff. ¶¶ 13-14; see PX-35. According to the plan, subsidiaries

of Services — the Transferor Subsidiaries — would transfer critical assets, including 300,000

miles of copper wires and fiber optic cables, to the REIT, which would then lease them back to

Holdings. The Transferor Subsidiaries would continue to use and occupy the assets as before

and fulfill all obligations toward the assets, including maintenance and tax payments and capital

improvements. See Tr. 45-46, 251-53, 259. The Transferor Subsidiaries — which, together,

account for approximately eighty percent of Windstream’s total annual revenue, see PX-200

(“LaRue Aff.”), Ex. 1 — would also fund the rent owed on the lease by making payments to

Holdings, see Tr. 153-54, 170, 253.

       Between July and December 2014, Services and the Transferor Subsidiaries sought and

obtained advanced approval for the transaction from various state utilities regulators. See, e.g.,

Fletcher Aff. ¶¶ 25, 33-34; DX-193 (“Gunderman Aff.”), ¶¶ 18-22. In particular, in applications




                                                 5
     Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 6 of 55



to at least nine state utilities regulators, the Transferor Subsidiaries (sometimes joined by

Holdings) described the 2015 Transaction and sought approval for it (or a ruling that no approval

was needed). See PX-6; PX-8; PX-10; PX-11; PX-12; PX-15; PX-16; PX-17; PX-21; PX-23;

PX-25; PX-27; PX-30; PX-31. Windstream disclosed to the regulators that there would be a

master lease signed by Holdings, but stressed that that was “just for administrative ease in terms

of transacting — transacting the lease between the entities . . . for the benefit of the operating

subsidiaries of Windstream.” PX-21 at WIN_00003706 (emphasis added); see also Tr. 248-49.

Windstream repeatedly assured the regulators that, after the Transferor Subsidiaries transferred

the assets, the Transferor Subsidiaries would have “exclusive” and “long-term” “usage rights”

and “control” over the same assets. See PX-6, ¶ 28 (Alabama); PX-10, ¶ 31 (Georgia), PX-11,

¶ 13 (Indiana), PX-15, ¶ 21 (Kentucky); PX-27, at WIN_00004569 (Ohio); see also PX-17, at

WIN_00003961 (Kentucky) (“Under the terms of the Master Lease, the [Transferor Subsidiaries]

will have long term exclusive control of the assets . . . .”). Further, Windstream repeatedly

represented that the Transferor Subsidiaries would have the same obligations with respect to the

assets, including responsibility for operations, capital improvements, and maintenance. See PX-

15, ¶ 44 (Kentucky); accord PX-6, ¶ 3 (Alabama); PX-10, ¶ 29 (Georgia); PX-11, ¶ 5 (Indiana);

PX-27 at WIN_00004570 (Ohio); PX-30 at WIN_00004763 (Pennsylvania). In these and other

ways, Windstream sought to reassure the regulators that the 2015 Transaction was expected to be

“virtually invisible,” PX-6, ¶ 2, and “seamless,” PX-31, ¶ 4, to customers.

       Most significant for present purposes, the Transferor Subsidiaries repeatedly stated to the

state regulators that, after transferring the assets to the proposed REIT, they would then “lease”

the assets back from the REIT. See, e.g., Tr. 15-16. For example:




                                                  6
Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 7 of 55



    •   “[The Transferor Subsidiaries] seek to transfer ownership of certain assets
        described in this Application to [the REIT] or one of its wholly owned direct or
        indirect subsidiaries and lease them back on an exclusive, long-term basis.” PX-
        6, ¶ 1 (Alabama) (emphasis added).

    •   “[T]he [Transferor Subsidiaries] seek to effect a transaction in which they would
        transfer ownership of certain assets described in this Application to [the REIT] or
        one of its wholly owned direct or indirect subsidiaries and then lease them back
        on an exclusive, long-term basis . . . .” PX-25, ¶ 1 (North Carolina) (emphasis
        added).

    •   “[The REIT] will neither offer to provide service nor provide any service to the
        public . . . . Instead, it will simply lease the same assets back to a [Transferor
        Subsidiary] . . . .” Id. ¶ 5 (emphasis added).

    •   “[The Transferor Subsidiaries] seek to transfer ownership of certain assets
        described in this Application to [the REIT] or one of its wholly owned
        subsidiaries and lease them back on an exclusive, long-term basis . . . .” PX-10,
        ¶ 3 (Georgia) (emphasis added).

    •   “[The REIT] will simply own the Subject Assets and lease them exclusively to the
        [Transferor Subsidiaries].” Id. ¶ 25 (emphasis added).

    •   “[C]ertification of [the REIT] is not required by Commission Utility Rule 515-6-
        1-.16. [The REIT] will not construct, acquire, lease or operate a ‘telephone line,
        plant or system.’ If this Rule has any application at all in the Transaction, it
        requires certification of the [Transferor Subsidiaries] as Lessees, not [the REIT],
        as Lessor.” Id. ¶ 28 (emphasis added).

    •   “[Holdings] is proposing an intra-corporate transaction . . . in which its business
        will be divided into two independent units: an operating unit that will continue to
        provide telecommunications and related services, and a real estate investment
        trust unit that will hold title to certain distribution plant assets . . . and will lease
        those assets exclusively to [the Transferor Subsidiaries] on a long term basis.”
        PX-31, ¶ 2 (West Virginia) (emphasis added).

    •   “[The REIT] will lease all of its right, title and interest in the subject assets to [the
        Transferor Subsidiaries] for their long term exclusive use.” PX-16, ¶ 1(a)
        (Responses to the Kentucky Public Service Commission’s First Request for
        Information, verified by Windstream Senior Regulatory Counsel Cesar Cabellero)
        (emphasis added).

    •   “After the proposed transfer and pursuant to the terms of the Master Lease, [the
        REIT] will have leased all of its rights in the subject assets to the [Transferor
        Subsidiaries] for their exclusive use to transmit or convey messages by telephone
        or telegraph for the public for compensation.” Id. ¶ 1(c) (verified by Holdings
        Senior Vice President / Treasurer Robert Gunderman) (emphasis added).


                                            7
     Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 8 of 55



            •   “[T]he [Transferor Subsidiaries] will have an exclusive lease agreement with the
                REIT.” Id. ¶ 12 (verified by Gunderman) (emphasis added).

            •   “[The REIT] will lease on a long term exclusive basis all if [sic] its real estate
                assets, including poles, to [the Transferor Subsidiaries].” PX-17, ¶ 3 (Responses
                to the Kentucky Cable Telecommunication Association’s Requests for
                Information, verified by Holdings Executive Vice President, Secretary and
                General Counsel John P. Fletcher) (emphasis added).

            •   “[T]he REIT . . . will lease to [the Transferor Subsidiaries] on a long term
                exclusive basis the real estate assets, including poles.” Id. ¶ 22 (emphasis added).

            •   “The assets to be transferred will be leased back to [the Transferor Subsidiaries]
                . . . .” PX-23 at Request No. 6, WIN_00004453 (Responses to the Kentucky
                Public Service Commission’s Post-Hearing Requests, verified by Robert E.
                Gunderman) (emphasis added).

Based on these and other representations, the regulators granted approval to the asset transfers.

For example, in its Order granting the Transferor Subsidiaries’ application, the Alabama Public

Service Commission described the transaction as one in which the Transferor Subsidiaries “seek

to transfer ownership of certain assets described in its Petition . . . to [the REIT] or one of its

wholly owned direct or indirect subsidiaries and lease them back on an exclusive, long-term

basis.” PX-7, at WIN_00003272 (emphasis added). Similarly, in its approval Order, the North

Carolina Utilities Commission stated that, “[u]nder the terms of the Master Lease,” the

Transferor Subsidiaries “will have exclusive rights to the transferred assets,” PX-26, at 4, and

noted that “the Applicants request that the Commission declare that . . . [the REIT] does not fit

within the definition of a public utility . . . because it would neither construct nor operate

facilities leased to the [Transferor Subsidiaries],” id. at 8 (emphasis added).

C. The 2015 Transaction

        On July 29, 2014 Services announced its plan to split the “business into two distinct

publicly traded companies.” Fletcher Aff. ¶ 25. And on March 25, 2015, Services’ and

Holdings’ Boards each approved the creation and spin-off of a REIT. Id. ¶ 29; DX-49. The next



                                                   8
     Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 9 of 55



day, Holdings and Services entered into a Separation and Distribution Agreement, pursuant to

which Services transferred to that REIT — a wholly owned subsidiary called Communications

Sales & Leasing, Inc. and its subsidiaries (together, “CS&L”) 3 — various telecommunications

assets, including fiber optic and copper cable lines; office land and buildings; rights to certain

permits, agreements, and easements; and a local exchange carrier business (the “Transferred

Assets”). Fletcher Aff. ¶¶ 8-9; see DX-185. The Transferred Assets included substantial and

critical parts of Windstream’s network in thirty-seven states and the District of Columbia;

indeed, in a document Windstream prepared shortly before the spin-off, it described them as

“essential and the only means for [Windstream] to serve clients,” and it noted that continued

access to the Transferred Assets was essential for Windstream “to have a business and continue

to generate cash flows.” PX-63, at WIN_00020422. In return for the Transferred Assets,

Services received all of CS&L’s common stock, $1.035 billion in cash, and $2.5 billion in debt

comprised of term loans and unsecured notes. Fletcher Aff. ¶ 10; see DX-185. The very same

day, Services transferred 80.4% of CS&L’s common stock to Holdings, and Holdings distributed

those shares to Holdings’ stockholders, at which time CSL’s stock became publicly traded.

Compl. ¶ 46; Am. Ans. ¶ 46. 4

       Pursuant to the Separation and Distribution Agreement, Holdings and a number of CS&L

subsidiaries signed a master lease dated April 24, 2015. PX-68 (the “Master Lease”). The

Master Lease defines the “Tenant” as Holdings “together with its permitted successors and

assigns.” Id. at 1. It gives Holdings the exclusive right to use the Transferred Assets (defined as


3
       In 2017, CS&L was renamed Uniti Group, Inc. See DX-191 (“Eichler Aff.”), ¶ 5;
Fletcher Aff. ¶ 8. To avoid confusion, the Court refers to the entity throughout as CS&L.
4
         Services retained the remaining 19.6% of CS&L’s stock. PX-66, at 3. In June 2016, it
used the stock to pay down $672 million owed under Services’ revolving credit facility. PX-83,
at 13. As of June 2016, therefore, CS&L was wholly owned by public shareholders.

                                                  9
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 10 of 55



the “Leased Property”) for fifteen years, with options to extend the term up to a total of thirty-

five years. Id. § 1.3. More specifically, Section 7.2(a) of the Master Lease — titled “Use of the

Leased Property” — provides that, “[t]hroughout the Term of this Master Lease, Tenant shall

have the exclusive right to use, or cause to be used, the Leased Property.” Id. § 7.2(a), at 36. It

further provides that “any of Tenant’s Subsidiaries,” including the Transferor Subsidiaries,

        shall have the right to use, occupy and operate the Leased Property subject to and
        in accordance with the terms of this Master Lease and such Subsidiaries shall
        have the right to discharge any or all of Tenant’s obligations (maintenance or
        otherwise) hereunder on behalf of Tenant.

Id. Section 22.2(ii) also provides that Holdings may assign the Master Lease or sublease the

Transferred Assets, without CS&L’s prior consent, to any of its subsidiaries. Id. § 22(i), at 73.

        To the extent relevant here, the Master Lease imposes a number of obligations on the

“Tenant.” First, it requires the “Tenant” to “continuously operate each of the Facilities”

comprising the Leased Property in accordance with their “Primary Intended Use.” Id. § 7(d).

“Primary Intended Use” is defined, in turn, to include “[t]he provision, routing and delivery of

voice, data, video, data center, cloud computing and other communication services” — in

essence, telecommunications services. Id. § 2.1, at 23. Second, Section 36.4 of the Master Lease

provides that all “carrier of last resort” obligations — that is, obligations under federal and state

law to provide certain telecommunications services to customers, see 47 U.S.C. §§ 214(a) & (e)

— “shall remain obligations solely of the Tenant.” Id. § 36.4, at 96. Similarly, Section 36.1(b)

refers to the “Tenant” providing services to customers and to the Tenant’s “customer

relationship[s].” Id. § 36.1(b), at 93. Finally, the Master Lease requires the “Tenant” not only to

pay fixed rent, but also to maintain, repair, and pay for taxes, utilities, and insurance, on the

Leased Property. Id. § 3, at 28 (rent); § 4.1, at 30-32 (taxes); § 4.2, at 32 (utilities); § 9, at 39-44

(maintenance and repair); § 13, at 51-57 (insurance). Rent was initially set at $650 million per



                                                   10
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 11 of 55



year (and increased to $653.5 million during the first year of the lease), payable in monthly

installments, with annual increases of 0.5% per year beginning with the fourth year of the term.

Id. at 25; PX-83, at F-5. The Master Lease provides that all capital improvements paid for by the

“Tenant” to maintain, repair, overbuild, upgrade, or replace the Leased Property “shall

automatically become part of the Leased Property” — that is, property of CS&L, the owner of

the Leased Property. Id. § 10.2(c), at 46.

       Notably, although Holdings’ counterparties on the Master Lease were the CS&L

subsidiaries, the Master Lease was not negotiated at arm’s length. See Tr. 92-93. Indeed, the

parties to the Master Lease could not have negotiated the Master Lease at arm’s length because

CS&L did not even exist until the 2015 Transaction was implemented. Thus, the Master Lease

— like the rest of the 2015 Transaction — was designed and drafted within and by Windstream.

See Tr. 92-93. Windstream decided that Holdings would be the sole Windstream signatory on

the Master Lease and that none of the Transferor Subsidiaries would sign the agreement. At

trial, Services’ former General Counsel, John Fletcher, admitted that one reason that Holdings

was the only Windstream entity to sign the Master Lease was to avoid “a clear violation” of the

Indenture. Tr. 123, 131-32, 269. That is, Services understood and believed at the time that if the

Transferor Subsidiaries signed the Master Lease and thus leased back the property they had

transferred to CS&L, the 2015 Transaction would have indisputably constituted a Sale and

Leaseback Transaction prohibited by Section 4.19 of the Indenture.

D. The Aftermath of the 2015 Transaction

       Since the closing of the 2015 Transaction, the Transferor Subsidiaries have continuously

possessed and operated the Transferred Assets in carrying on their business as regulated

telecommunications service providers. Indeed, Services concedes that, since the Master Lease




                                                11
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 12 of 55



was signed, only the Transferor Subsidiaries have used the Transferred Assets and that they have

used the property for its “Primary Intended Use,” as defined in the Master Lease. PX-129

(“Services’ Responses to RFAs”), at Nos. 2, 3. In addition, the Transferor Subsidiaries have

continued to enter into agreements granting third parties various rights to use the Transferred

Assets in exchange for consideration, including “collocation agreements” (pursuant to which

competitors lease space for their equipment), see, e.g., PX-109.59, Attach. 7, § 1.2, 1.15.1; PX-

109.55, Attach. 7, §§ 1.2, 1.15.1; PX-109.62, Attach. 7, §§ 1.2, 1.15.1; PX-109.72, Attach. 7,

§§ 1.2, 1.15.1; “fiber exchange agreements” (pursuant to which parties agree to swap access to

fiber optic cables owned or controlled by one another), see, e.g., PX-109.52; “dark or dim fiber

agreements” (pursuant to which parties are granted the exclusive right to use fiber optic cables

that are un- or under-utilized), see, e.g., PX-109.37; “pole attachment agreements” (pursuant to

which parties are granted rights to attach power lines or cable television lines to polls), see, e.g.,

109.135; and more conventional real estate subleases, see, e.g., PX-109.4. See also Am. Ans.

¶¶ 12, 60, Compl. ¶ 12 n.2. Since the closing, the Transferor Subsidiaries have entered into more

than 120 such agreements, with terms as long as twenty-nine years. See Docket No. 174

(“Trustee PFFCL”), at B-1-B-9 (listing 125 such agreements).

       Significantly, since the closing in April 2015, the Transferor Subsidiaries have incurred

substantial costs in connection with their use of the Transferred Assets. First, the Transferor

Subsidiaries have borne all maintenance, insurance, utilities, and tax expenses owed on the

Transferred Assets. See Tr. 156, 259. Second, the Transferor Subsidiaries have made substantial

capital improvements to the Transferred Assets; as of mid-2017, they had spent more than $339

million to maintain, repair, overbuild, upgrade, and replace portions of the Transferred Assets.

PX-103, at 29; Eichler Dep. 130-35. And third, because Holdings is a holding company with no




                                                  12
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 13 of 55



operations and, thus, no direct revenues, it does not independently have funds to pay CS&L rent;

instead, the Transferor Subsidiaries have provided to Holdings the funds used to satisfy the

monthly rent payments to CS&L under the Master Lease. See Tr. 90-91; Fletcher Dep. 82-83.

Notably, the Transferor Subsidiaries reflect all of these expenses in their publicly filed financial

statements. Services’ Responses to RFAs No. 7. Even more notably, their statements

characterize the liabilities and payments associated with the monthly rent payments as “Long-

term lease obligations” and “Payments under long-term lease obligations.” See PX-83 at F-67;

Tr. 144-46; see also LaRue Aff. ¶¶ 47-51. And in Holdings’s own financial statements, the

monthly payments from the Transferor Subsidiaries are characterized as “[l]easing income from

subsidiaries.” PX-83 at 37. In its Form 10-K for the year ended December 31, 2016, for

example, Holdings reported “[l]easing income from subsidiaries” of $653.6 million — the exact

amount that Holdings, in turn, paid as rent to CS&L under the Master Lease. See id.; see also

LaRue Aff. ¶ 54.

E. The Notice of Default and the Initiation of This Litigation

       Under Section 6.01(a)(v) of the Indenture, a Noteholder representing twenty-five percent

or more of the aggregate principal amount of Notes then outstanding may give written notice of a

failure of Services or any of its Restricted Subsidiaries to comply with Indenture Sections 4.07 or

4.19. Indenture § 6.01(a)(v), at 74. If Services or the Restricted Subsidiaries continue in their

failure to comply for sixty days after such notice, an Event of Default will occur under Section

6.01(a)(v). Id.

       As of September 21, 2017, Aurelius was the beneficial owner of more than twenty-five

percent of the aggregate principal amounts of the outstanding Notes. Trustee PFFCL ¶ 99; see

Docket No. 165 (“Services PFFCL”), ¶ 48; AX-311. On that day, Aurelius gave written notice




                                                 13
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 14 of 55



to Services that Aurelius believed the 2015 Transaction breached the Indenture in multiple ways.

See PX-113 (“Notice of Default”); see also PX-112. Most relevant here, Aurelius maintained

that the 2015 Transaction constituted a Sale and Leaseback Transaction in violation of Section

4.19 of the Indenture, which forbids Sale and Leaseback Transactions unless three enumerated

conditions are satisfied. See PX-113, at 1-2. Because the 2015 Transaction failed to satisfy

those conditions, Aurelius explained, Services was in default. Four days later, Services publicly

disclosed its receipt of the Notice of Default in a filing with the Securities and Exchange

Commission. AX-34, at 3. That regulatory filing provided an overview of the scope of

Aurelius’s allegations and their potential impact, including the prospect of Services’ cross-

defaulting on debt obligations. Id. At the same time Services represented that the Aurelius’s

allegations were “without merit” and “intended to manipulate the price of the Notes and other

securities.” Id.

       Following Services’ receipt of the Notice of Default, the company filed suit against the

Trustee in Delaware Chancery Court, which the Trustee removed to federal district court. See

Windstream Services, LLC v. U.S. Bank Nat’l Ass’n, No. 1:17-CV-1389 (RGA) (D. Del. Oct. 4,

2019), ECF No. 1-1 at Ex. B. When the Trustee filed a motion to dismiss on personal

jurisdiction grounds, however, Services dismissed the action. See id. at ECF Nos. 4, 11. As the

Delaware lawsuit proceeded to its speedy conclusion, Aurelius — acting in its capacity as

“Directing Holder” of the Notes — directed the Trustee to file the instant suit against Services on

the ground that the 2015 Transaction had violated the Indenture. See AX-52, at 2-3; AX-89, at 1.

The Trustee did so on October 12, 2017. The very next day, Services brought Aurelius into the

action in its own right by asserting counterclaims against both Aurelius and the Trustee. See

Docket No. 10. Among other things, Services sought injunctive relief to prevent both the




                                                14
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 15 of 55



Trustee and Aurelius from declaring an Event of Default under the Indenture or “taking any

action” based on any alleged default. Docket No. 72 (“Services’ Am. Countercls.”), ¶ 114.

F. The 2017 Exchange Offer and Amendments

       Perhaps skeptical of the strength of its legal position, Services began pursuing a business

solution to the problems posed by Aurelius’s Notice of Default even as it was seeking relief in

court. With the assistance of its bankers, the company began devising a plan “to neutralize

Aurelius” by “quietly exchang[ing] investors out of other bond tranches (with exit consents) into

6.375% notes due 2023 (with entry consents).” AX-39, at 6; see Gunderman Aff. ¶ 56;

Cheeseman Aff. ¶ 25. The plan was, essentially, to create a new majority of Noteholders in the 6

3/8% Notes that would outvote Aurelius and agree to waive any default triggered by the 2015

Transaction. On October 5, 2017, “to address the allegations” in Aurelius’s Notice of Default,

the Services Board passed a formal resolution authorizing management to proceed with such a

transaction. AX-74, at 4. On October 18, 2017, the company publicly announced offers to

exchange notes from other series of unsecured notes — at the time, the company had several

other outstanding series of notes, each governed by a separate indenture — for new 6 3/8%

senior notes due August 2023 (“New Notes”) and solicitations for consents to waive any default

stemming from the 2015 Transaction. AX-115; see Gunderman Aff. ¶ 80. Critically, each piece

of the transaction was dependent on the other. Services needed enough friendly noteholders to

exchange into the 6 3/8% Notes to dilute Aurelius; otherwise the consent solicitation was

doomed to fail because the company would not have sufficient votes to waive any default. See

Thomas Dep. 103, 170-71. At the same time, to entice enough noteholders into exchanging,

Services needed to ensure that a sufficient number of noteholders would consent to waive any




                                               15
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 16 of 55



default once they exchanged into the 6 3/8% Notes. Thus, the exchange and consent solicitation

needed to occur “concurrently.” See Thomas Dep. 95-96; Grumbos Dep. 76.

       The terms of the Indenture made it hard to square this circle. The Indenture would not

permit holders of the New Notes to exercise voting rights unless the New Notes qualified as

“Additional Notes” within the meaning of the Indenture, but before they could qualify as

“Additional Notes,” the New Notes had to be authenticated by the Trustee. See Indenture § 6.04

(providing that holders of “Notes then outstanding” may vote to waive a default); id. § 2.09

(“The Notes outstanding at any time are all the Notes authenticated by the Trustee . . . .”); id. §

9.02 (“[A]ny existing Default . . . may be waived with the consent of the Holders of a majority in

principal amount of the then outstanding Notes (including Additional Notes, if any) . . . .”). The

company came up with a clever solution to this problem: a “Minimum Issuance Condition”

designed to ensure that the transaction would settle only if Services would thereby obtain enough

votes to waive the default. The offering memorandum for the exchange offer involving

Services’ notes due in 2021 (the “2021 Offering Memorandum”), for example, provided that the

offer was conditioned upon, among other things, the company’s

       obtaining, on or prior to the applicable Settlement Date, including substantially
       concurrently with or as a result of settlement on such date, the requisite consents
       from holders representing a majority of the outstanding aggregate principal
       amount of the 6 3/8% Notes and the effectiveness of the Proposed Waivers and
       Amendments . . . .

AX-97 at 305 (emphasis added). In other words, the exchange offer for the 2021 notes (the

“2021 Exchange Offer”) contemplated that Services could count votes for the New Notes in

order to satisfy the Minimum Issuance Condition, so long as the New Notes were voted

“substantially concurrently with or as a result of” the exchange transaction. Id.

       For reasons that are not clear, however, that language did not appear in the offering

memorandum for one of the exchange offers — namely, the one for notes due in 2022 and April


                                                 16
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 17 of 55



2023 (the “2022/2023 Exchange Offer”). The offering memorandum for the 2022/2023

Exchange Offer (the “2022/2023 Offering Memorandum”) also had a Minimum Issuance

Condition, but, unlike its 2021 Exchange Offer counterpart, it did not permit the New Notes to

issue first and be voted later. Instead, it required Services to obtain a majority vote in the 6 3/8%

Notes before the exchange offer could settle: “The Exchange Offers are conditioned upon . . .

obtaining the requisite consents from holders representing a majority of the outstanding

aggregate principal amount of the 6 3/8% Notes and the effectiveness of the Proposed Waivers

and Amendments . . . .” AX-97, at 520 (emphasis added). On October 31, 2017, one day before

expiration of the 2022/2023 Exchange Offer, Services sought to rectify this problem by

preparing a supplement to the 2022/2023 Offering Memorandum in which the terms of the

Minimum Issuance Condition were modified to track the language of the 2021 Offering

Memorandum. AX-175, at 25. But that supplement was never disseminated to bondholders.

Nor did Services issue a press release describing the modification, as it had done when it

changed or waived other terms of the Exchange Offer. Docket No. 202, at 2-3; Tr. 329-31.

       On November 1, 2017, Aurelius issued a notice to prospective holders of the New Notes

warning that, in its view, issuance of the New Notes would violate the Indenture in various ways.

See AX-184. Aurelius advised the prospective holders that it had “urged the indenture trustee

not to authenticate” the New Notes and that it planned to challenge the validity of the New Notes

in the event the Trustee did ultimately authenticate them. See id. Two days later, however,

Services advised the Court that it had received the requisite consents from the 6 3/8% Notes to

close the transaction. See Docket No. 44, at 2. Aurelius promptly sent a direction to the Trustee

asking it “to not authenticate the New 6 3/8% Notes unless and until [the Trustee] obtains a

declaratory judgment with respect to various issues relating to the validity of the Consent




                                                 17
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 18 of 55



Solicitation and Exchange Offers.” Docket No. 52, at 4; see also AX-205, at 1-2. Ultimately, on

November 6, 2017, the Trustee notified Services that it would authenticate the New Notes. See

AX-235, at 2. The Trustee explained that, in its view, it was required to authenticate them after

receiving an authentication order and certain additional documents from Services. See AX-247,

at 1. Significantly, however, the Trustee declined to take a position on whether the transaction

itself (the “2017 Transaction”) violated the Indenture, noting that its failure to respond to various

positions and arguments made about the authentication of the New Notes should not be

interpreted “as an agreement or admission of any kind.” Id. at 2. That same day, with its new

consents in hand, Services and the Trustee executed the Third Supplemental Indenture, which

purports to amend the Indenture to waive any default stemming from the 2015 Transaction. See

DX-116, at 4; Gunderman Aff. ¶ 113. Notably, the Third Supplemental Indenture also provides

that if “the requisite consents” of New Noteholders “are determined by a court order of

competent jurisdiction to have not been validly obtained in accordance with the Indenture or

applicable law,” then “such amendment or Waiver shall not be deemed to have occurred.” DX-

116, at 4.

        Ultimately (after one more round of exchanges, the details of which are not important

here), Services issued more than $560 million of new 6 3/8% Notes, increasing the principal

amount of its overall indebtedness by approximately $40 million. See AX-300, at 134; AX-315

at 6, No. 18; Tr. 437. Overall, approximately $699 million in principal amount of 6 3/8% Notes

— more than the majority Services needed — consented to waive the default. See AX-229, at 1.

Significantly, more than seventy-five percent of those votes ($525,473,000 in principal amount)

came from purported holders of the New Notes; by contrast, fewer than thirty percent of the pre-

existing 6 3/8% Noteholders voted to waive the default. See id.; AX-253, at 3. In other words,




                                                 18
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 19 of 55



without the New Notes, Services did not achieve a majority of consents in the 6 3/8% Notes. See

AX-315, at 7, No. 23. Additionally, as of November 6, 2017 (the purported settlement date), the

2022/2023 Exchange Offer was responsible for $413,857,000 in principal amount — or seventy-

five percent — of the New Notes. See AX-260, at 1-2. Without the votes attributable to those

Notes, Services obtained consents from only forty-three percent of 6 3/8% Noteholders. Docket

No. 167 (“Aurelius PFFCL”), ¶ 153 & n.49; AX-229, at 1-2. In other words, without those

particular New Notes, Services did not achieve a majority of consents in the 6 3/8% Notes,

either.

                                        LEGAL STANDARDS

          As noted, the Indenture includes a New York choice-of-law provision, the validity of

which is unchallenged here. Indenture § 12.08. “Under New York law, a plaintiff bears the

burden of proving a breach of contract by a preponderance of the evidence.” Meda AB v. 3M

Co., 969 F. Supp. 2d 360, 378 (S.D.N.Y. 2013). To establish the breach of an indenture, the

interpretation of which “is a matter of basic contract law,” Sharon Steel Corp. v. Chase

Manhattan Bank, N.A., 691 F.2d 1039, 1049 (2d Cir. 1982), “a plaintiff must prove (1) the

existence of a contract; (2) adequate performance of the contract by the plaintiff; (3) breach of

the contract by the defendant; and (4) damages,” MBIA Ins. Corp. v. Patriarch Partner VII, LLC,

950 F. Supp. 2d 568, 612 (S.D.N.Y. 2013) (internal quotation marks omitted). “It is axiomatic

under New York law . . . that the fundamental objective of contract interpretation is to give effect

to the expressed intentions of the parties.” Lockheed Martin Corp. v. Retail Holdings, N.V., 639

F.3d 63, 69 (2d Cir. 2011) (alteration and internal quotation marks omitted).

          The “best evidence” of the parties’ intent, of course, “is the contract itself.” Gary

Friedrich Enterprises, LLC v. Marvel Characters, Inc., 716 F.3d 302, 313 (2d Cir. 2013)




                                                   19
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 20 of 55



(internal quotation marks omitted). In interpreting a contract, “[w]ords and phrases are to be

given their plain and ordinary meaning.” Summit Health, Inc. v. APS Healthcare Bethesda, Inc.,

993 F. Supp. 2d 379, 390 (S.D.N.Y. 2014). Specifically, “the meaning of particular language . . .

should be examined in light of the business purposes sought to be achieved by the parties and the

plain meaning of the words chosen by them to effect those purposes.” World Trade Ctr. Props.,

LLC v. Hartford Fire Ins. Co., 345 F.3d 154, 184 (2d Cir. 2003) (internal quotation marks and

citations omitted), abrogated on other grounds by Wachovia Bank v. Schmidt, 546 U.S. 303

(2006). A contract should not, however, be construed so as to “disregard[] common sense in

favor of formalistic literalism.” Duane Reade, Inc. v. Cardtronics, LP, 863 N.Y.S.2d 14, 19

(N.Y. App. Div. 2008) (internal quotation marks and alterations omitted); see also, e.g.,

Greenwich Capital Fin. Prods., Inc. v. Negrin, 903 N.Y.S.2d 346, 348 (N.Y. App. Div. 2010)

(“[A] contract should not be interpreted to produce a result that is absurd, commercially

unreasonable or contrary to the reasonable expectations of the parties.” (internal quotation marks

omitted)).

       In a dispute over the meaning of a contract’s terms, the threshold question — a question

of law for the court — is whether the relevant contract terms are ambiguous. Lockheed Martin

Corp., 639 F.3d at 69. Under New York law, a contract term is ambiguous if it “could suggest

more than one meaning when viewed objectively by a reasonably intelligent person who has

examined the context of the entire integrated agreement and who is cognizant of the customs,

practices, usages and terminology as generally understood in the particular trade or business.”

Orchard Hill Master Fund Ltd. v. SBA Commc’ns Corp., 830 F.3d 152, 156-57 (2d Cir. 2016)

(internal quotation marks omitted). By contrast, a contract is unambiguous when it has “a

definite and precise meaning . . . concerning which there is no reasonable basis for a difference




                                                20
     Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 21 of 55



of opinion.” Id. at 157 (internal quotation marks omitted). “Faced with a wholly unambiguous

contract, all that is left to the task of construction is to give operative effect to the legal relations

described.” Itel Containers Int’l Corp. v. Atlanttrafik Exp. Serv., Ltd., No. 86-CV-1313 (RLC),

1987 WL 16967, at *2 (S.D.N.Y. Sept. 10, 1987) (internal quotation marks omitted).

                                            DISCUSSION

         Although technically distinct, the parties’ disputes concerning the 2015 Transaction and

the 2017 Transaction are interconnected in complicated ways. Indeed, it is clear from the

parties’ briefing and advocacy at trial that Court’s determinations regarding the validity of the

2015 Transaction inform — and, indeed, could render unecessary — the analysis of whether the

2017 Transaction was lawful, and vice versa. See, e.g., Tr. 660, 709-10. It is therefore hard to

know where to begin. There are, however, two threshold issues that require brief discussion

first.

A. Threshold Issues

         First, Services argues that the Court lacks jurisdiction over each component part of the

case — namely, the Trustee’s claims concerning the 2015 Transaction and Aurelius’s

counterclaims concerning the 2017 Transaction — and that adjudicating those claims in a single

action does not change that fact. Tr. 660-61. After all, the Trustee concedes that its claims,

which relate solely to the 2015 Transaction, cannot prevail unless Aurelius succeeds with respect

to its claims relating to the 2017 Transactions. Tr. 660. On the flip side, Aurelius concedes (for

reasons that the Court need not go into here) that its counterclaims, which relate solely to the

2017 Transaction, depend on the Trustee’s prevailing with respect to its claims relating to the

2015 Transaction. Tr. 709-10. The result, Services argues, are “two legally defective

complaints, “which “cannot become valid by trying them together.” Tr. 685.




                                                   21
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 22 of 55



       That argument has some superficial appeal, but it does not withstand deeper scrutiny.

First and foremost, absent some jurisdictional barrier to the Court’s adjudicating this dispute, the

interdependent nature of Aurelius’s and the Trustee’s claims is not, by itself, remotely

problematic. Courts routinely require the joinder of parties in an action precisely because, in

their absence, the court could not “accord complete relief among existing parties,” Fed. R. Civ.

P. 19(a), and, once joined, “[n]either a plaintiff nor a defendant need be interested in obtaining or

defending against all the relief demanded,” Fed. R. Civ. P. 20(a)(3). Moreover, the Federal

Rules of Civil Procedure expressly provide that “[a] party may join two claims even though one

of them is contingent on the disposition of the other.” Fed. R. Civ. P. 18(b). In other words, two

claims that depend on each other’s success and might fail if brought separately can “become

valid by trying them together.” Tr. 685. Granted, for idiosyncratic reasons relating to the

respective roles of the Trustee and Aurelius under the terms of the Indenture, the claims with

respect to the 2015 Transaction and the claims with respect to the 2017 Transaction are not (and

cannot be) brought by a single party here. But it would elevate form over substance to conclude

that, as a result, the Court may not resolve what is plainly a genuine controversy. And in any

event, whatever joinder (or other) analysis might apply to the parties’ claims if tried separately,

they were tried together in this case. The Court’s duty remains, as always, to grant judgment

“for or against individual parties according to their respective rights and duties.” Nagler v.

Admiral Corp., 248 F.2d 319, 327 (2d Cir. 1957) (Clark, J.); see Fed. R. Civ. P. 20(a)(3).

       All of that is true, of course, only if the Court has jurisdiction to adjudicate the parties’

disputes. Although the parties did not contest the Court’s jurisdiction — in so many words — in

their Joint Pretrial Order, see Docket No. 206, ¶ 8, or in their post-trial briefing, Services argued

at trial that the Trustee suffers from a “fundamental lack of standing” now that it has signed the




                                                 22
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 23 of 55



Third Supplemental Indenture. Tr. 682. The precise nature of Services’s jurisdictional

objection, if any, is somewhat hazy. See id. But whether framed as an issue of standing or an

issue of mootness, Services’ argument fails. When the Trustee signed the Third Supplemental

Indenture, it explicitly reserved the very rights it asserts here, conditioning its acceptance of the

New Noteholders’ waivers on a court not subsequently finding those waivers invalid and

expressly declining to endorse the statements in, and validity of, the Third Supplemental

Indenture. DX-116, at §§ 1.04, 2.09-11. There is no way to read the Trustee’s assent to the

Third Supplemental Indenture — which appears to have been consciously and carefully designed

to avoid mooting its claims in this litigation — as inadvertently doing just that. To the contrary,

both the Trustee’s and Aurelius’s claims in this lawsuit remain very much alive.

       Further, and in any event, even if the Trustee’s and Aurelius’s claims were dismissed,

Services’ own counterclaims would remain. By themselves, those counterclaims present all of

the substantive issues raised by the Trustee’s and Aurelius’s pleadings. That is, Services seeks

declaratory and injunctive relief barring the Trustee and Aurelius from declaring that Services

violated Sections 4.07 and 4.19 of the Indenture, declaring an Event of Default, or taking any

action based on such a purported breach. Services Am. Countercls. ¶¶ 96-114. It contends that it

is entitled to that relief both because the 2017 Transactions were permissible and the Third

Supplemental Indenture is valid and, in any event, because the 2015 Transaction was

permissible. See Id. ¶¶ 71-89; Services PFFCL ¶¶ 176-225, 307-45. In other words, Services’

pleading is a mirror image of the other parties’ pleadings, taken together; its own claims raise the

very same issues raised by Trustee in its Complaint and by Aurelius in its Counterclaims. And,

in defending against Services’ Counterclaims, Trustee and Aurelius are entitled to make each of

the arguments that they make in support of their affirmative claims. For that reason, the Court




                                                  23
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 24 of 55



need not even resolve whether the Trustee’s and Aurelius’s pleadings are the jurisdictional

equivalent of a two-legged stool; Services’ counterclaims can stand entirely on their own. 5

       Second, Services contends that the Trustee’s and Aurelius’s arguments are barred by the

doctrine of laches. See Services PFFCL ¶ 265. In a similar vein, Services suggests that

Aurelius’s request for relief should be rejected because Aurelius failed to seek emergency relief

to prevent the Third Supplemental Indenture from taking effect. Id. ¶¶ 263-64. That is, Services

argues that Aurelius undermined its means to cure any alleged default relating to the 2015

Transaction by waiting an excessive length of time before seeking to declare a default and that its

failure to seek injunctive relief in the first instance defeats Aurelius and Trustee’s claims. See

Tr. 742-43; see also Services Am. Countercls. ¶ 105. Translated into more colorful terms,

Services contends that “the proverbial egg has not only been scrambled, but eaten and digested

by marketplace investors long ago,” and, on that basis alone, the Court should deny the Trustee

and Aurelius equitable relief. Docket No. 178 (“Services Opp’n”), at 43. 6




5
        For similar reasons, the Court need not resolve the parties’ dispute over whether
Aurelius’s counterclaims are barred by Section 6.06 of the Indenture — the “no action” clause,
which prohibits an individual Noteholder such as Aurelius from bringing suit without first taking
certain steps. Compare, e.g., Services PFFCL ¶¶ 226-255, with Aurelius Opp’n ¶¶ 72-96. Even
if Services is correct that Aurelius’s counterclaims are barred by the no action clause, the Court
would have to resolve the parties’ disputes in connection with Services’ own Counterclaims.
6
        Services also argues — albeit only halfheartedly — that the Trustee’s and Aruelius’s
arguments are barred by the doctrine of unclean hands. See Services PFFCL ¶ 266. That
argument borders on frivolous, as Services falls well short of proving that Aurelius is guilty of
“immoral, unconscionable conduct”; that the immoral conduct was “directly related to the
subject matter in litigation”; and that Services “was injured by such conduct.” MBIA Ins. Corp.
v. Patriarch Partners VIII, LLC, 842 F. Supp. 2d 682, 712 (S.D.N.Y. 2012) (internal quotation
marks omitted). Indeed, where, as here, a noteholder “seeks enforcement of its rights under the
[contract], but the misconduct . . . alleged stems from actions taken outside the bounds of that
contract,” the unclean hands defense fails as a matter of law. See id. at 712-13.



                                                 24
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 25 of 55



        There is some irony to these arguments insofar as Services, in the same breath, faults

Aurelius for violating the Indenture’s no action clause by acting too hastily. Services PFFCL

¶¶ 258-62. But, regardless, Services’ argument is without merit for several reasons. First, “[t]he

equitable doctrine of laches . . . does not apply to the delayed exercise of a contractual right.”

DiStefano v. Maclay, 102 F. App’x 188, 190 (2d Cir. 2004). Second, Aurelius did promptly seek

relief, raising the propriety of the 2017 Transactions in real time and filing its counterclaims only

fifteen days after the Third Supplemental Indenture was signed. See Docket No. 72. Services

cites — and the Court has found — no authority for the proposition that, in such circumstances,

the failure to seek emergency injunctive relief is a bar on obtaining relief altogether. Third, and

in any event, Services’ own counterclaims would defeat its argument, as Services puts at issue

the very questions it asks the Court to ignore on the basis of Aurelius’s and Trustee’s supposed

delay. And finally, in this respect, what is good for the goose is good for the gander: Services

was well aware of Aurelius’s view that the 2017 Transaction was invalid when it directed the

Trustee to sign the Third Supplemental Indenture. See, e.g., DX-155; DX-156; DX-157. To the

extent that Services desired peace of mind — for either its own sake or the sake of investors in

the New Notes — it presumably could have sought immediate judicial relief itself. Having failed

to do so, it cannot now be heard to complain that it was prejudiced by the other parties’ delay.

        These compelling reasons aside, “[t]he determination of whether laches bars a [party]

from equitable relief is entirely within the discretion of the trial court,” Tri-Star Pictures, Inc. v.

Leisure Time Productions, B.V., 17 F.3d 38, 44 (2d Cir. 1994), and the Court concludes that

there is no good reason to impose such a bar here. To be sure, granting relief to the Trustee and

Aurelius at this juncture would undoubtedly have a significant (albeit hard to assess) impact on

Services, investors, and the market generally. But that goes with the territory — and,




                                                   25
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 26 of 55



presumably, investors took the risk of such relief into account, as the parties’ dispute was well

known. The fact is that this case was litigated in real time and, given the stakes, proceeded from

initial complaint to trial quickly. To accept Services’ argument would, in effect, immunize large

public companies from scrutiny for corporate transactions unless emergency relief is sought and

obtained. The law does not impose that burden on investors or the courts.

B. The Merits of the Parties’ Disputes

       With that, the Court will turn to the merits of the parties’ disputes. Recognizing that the

decision of whether to begin with the 2015 Transaction or the 2017 Transaction has a certain

chicken-or-egg quality to it, the Court will proceed chronologically and, thus, begins with the

parties’ disputes concerning the 2015 Transaction.

   1. The 2015 Transaction Was a Sale and Leaseback Transaction

       The first question before the Court is whether the 2015 Transaction constituted a breach

of Section 4.19 of the Indenture. As noted above, that Section prohibits Services from entering,

or permitting any of its Restricted Subsidiaries to enter, into a Sale and Leaseback Transaction,

unless three conditions set forth in Section 4.19(i), (ii), and (iii) are met. Indenture § 4.19. “Sale

and Leaseback Transaction” is defined, in turn, to mean,

       with respect to any Person, any transaction involving any of the assets or
       properties of such Person whether now owned or hereafter acquired, whereby
       such Person sells or otherwise transfers such assets or properties and then or
       thereafter leases such assets or properties or any part thereof or any other assets or
       properties which such Person intends to use for substantially the same purpose or
       purposes as the assets or properties sold or transferred.

Id. § 1.01, at 24. And “Person” is defined, in turn, to mean “any individual, corporation,

partnership, joint venture, association, joint-stock company, trust, unincorporated organization,

limited liability company or government or other entity.” Id. at 22.




                                                 26
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 27 of 55



       Significantly, several matters relevant to whether the 2015 Transaction ran afoul of these

provisions are not in dispute. First, there is no dispute that the Transferor Subsidiaries are

“Restricted Subsidiaries” within the meaning of Section 4.19. See Services Responses to RFAs

No. 1. Second, Services concedes that one or more of the conditions set forth in Sections 4.19

(i), (ii) and (iii) of the Indenture were not met in connection with the 2015 Transaction. Id. at

No. 9. And third, there is no dispute that the 2015 Transaction involved the sale or transfer by

the Transferor Subsidiaries of the Transferred Assets to CS&L. Id. at No. 1; PX-137, at 1. Thus,

the propriety of the 2015 Transaction depends in the first instance on whether it was a “Sale and

Leaseback Transaction” within the meaning of the Indenture. And that, in turn, depends on

whether, after transferring the Transferred Assets to CS&L, the Transferor Subsidiaries

“lease[d]” those assets, either directly from CS&L under the Master Lease or indirectly from

Holdings under a lease or sublease. 7




7
        The parties spill considerable ink addressing whether the 2015 Transaction qualifies as a
sale and leaseback transaction under Generally Accepted Accounting Principles (“GAAP”), see
Eichler Aff. ¶¶ 5-13; LaRue Aff. ¶¶ 25-42; Solomon Aff. ¶¶ 11-17, 30-35; Trustee PFFCL ¶¶ 86-
93, but that question is ultimately irrelevant because “Sale and Leaseback Transaction” is a
defined term in the Indenture, see Indenture § 1.01, at 24. The Indenture provides that “a term
has the meaning assigned to it” and that “an accounting term not otherwise defined has the
meaning assigned to it in accordance with GAAP.” Id. § 1.04 (emphasis added). (That is not to
say, however, that GAAP is irrelevant altogether; as discussed below, it has some bearing on the
more particularized question of whether the Transferor Subsidiaries are using the Transferred
Assets pursuant to a “lease,” which is not a defined term in either the Indenture or the Master
Lease.) Along similar lines, the Court need not and does not address Services’ efforts to
demonstrate that it had valid business reasons — separate and apart from compliance with the
terms of the Indenture — to structure the 2015 Transaction as it did. Fletcher Aff. ¶ 13;
Gunderman Aff. ¶ 21; Tr. 275-80. The sole question is whether the 2015 Transaction qualified
as a Sale and Leaseback Transaction within the meaning of the Indenture; Services’ motivations
for structuring the transaction in the way it did are not relevant to that question.


                                                 27
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 28 of 55



       For two independent reasons, the Court concludes that the Transferor Subsidiaries

“lease[d]” back the Transferred Assets and, thus, that the 2015 Transaction qualified as a Sale

and Leaseback Transaction within the meaning of the Indenture.

       a. The Transferor Subsidiaries Lease the Transferred Assets as a Matter of Law

       First, the Court concludes that the Transferor Subsidiaries lease the transferred assets as a

matter of law. Significantly, “lease” is not defined in the Indenture. Under New York law,

therefore, the Court is to give the word its “plain and ordinary meaning.” Summit Health, Inc.,

993 F. Supp. 2d at 390. When used as a verb, as it is in Section 4.19 of the Indenture, “lease”

means simply “to hold by a lease.” BLACK’S LAW DICTIONARY 972 (9th ed. 2009). Thus, the

definition turns on the meaning of “lease” as a noun. When used as a noun, the word is defined

as “a grant or devise of real property, usually for a term of years with a reversion to the grantor,”

Becker v. Mfrs. Tr. Co., 30 N.Y.S.2d 542, 544 (App. Div. 1st Dep’t 1941); or “[a] contract by

which a rightful possessor of real property conveys the right to use and occupy the property in

exchange for consideration, usu[ally] rent,” BLACK’S LAW DICTIONARY 970 (9th ed. 2009); see

also N.Y. U.C.C. § 2-A-103(1)(j) (defining a “lease” as “a transfer of the right to possession and

use of goods for a term in return for consideration”). Thus, there are two critical components to

a lease: first, transfer of the right to use or occupy property for a specified term; and second,

consideration, usually rent. Here, both components are present.

       First, the Transferor Subsidiaries plainly hold the Transferred Assets in a manner

consistent with a leasehold interest. Significantly, “[t]he test for determining what constitutes a

lease, as distinguished from other rights or interests, is not necessarily the descriptive language

used, but whether . . . exclusive control and possession of specified space for a specified term

have been granted, subject to reserved rights.” 74 N.Y. Jur. 2d Landlord & Tenant § 8 (emphasis




                                                  28
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 29 of 55



added); see, e.g., D. Finkelstein & L. Ferrara, Landlord & Tenant Practice in N.Y., Vol. F, § 2:47

(Westlaw 2019) (“Landlord & Tenant Practice in N.Y.”) (“The primary feature of [a] lease is the

transfer of exclusive possession and absolute control.” (emphasis added)); Feder v. Caliguira,

171 N.E.2d 316, 318 (N.Y. 1960) (“It is the transfer of absolute control and possession of

property at an agreed rental which differentiates a lease from other arrangements dealing with

property rights.”). Here, as a matter of contract, Services has “the exclusive right to use . . . the

Leased Property for its Primary Intended Use,” while the Transferor Subsidiaries have the

“[r]ight to use, occupy and operate the Leased Property subject to and in accordance with the

terms of [the] Master Lease.” Master Lease § 7.2(a). And as a matter of practical reality, the

Transferor Subsidiaries have exclusive control over the Transferred Assets during the term of the

Master Lease. Indeed, since the asset transfer, the Transferor Subsidiaries are the only entities

within the Windstream family that use and occupy the property. See Services Responses to

RFAs Nos. 2-4.

        The conclusion that the Transferor Subsidiaries “hold” the Transferred Assets “by a

lease” is further confirmed by the fact that they, in turn, have subleased the property to others. It

is well established that one party may not lease property to another unless the first party has

either an ownership or leasehold interest in the property. See 1 Robert F. Dolan, Rasch’s N.Y.

Landlord & Tenant § 5.3 (5th ed. 2017) (“One may be a lessor, although one is not the owner in

fee of the leased premises. For example, a tenant can sublet his leased premises, and thereupon

become a lessor. However, the lessor must, at the time of giving the lease, have an estate out of

which the term may be carved.”); see also, e.g., Burr v. Stenton, 43 N.Y. 462, 465 (1871) (“[T]o

constitute . . . an estate in the lessee, the lessor must, at the time of giving the lease, have an

estate out of which the term may be carved.”); cf. Deseret Salt Co. v. Tarpey, 142 U.S. 241, 245




                                                   29
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 30 of 55



(1891) (“The lessee can, of course, as against a stranger, have no greater right of possession than

his lessor.”). Here, as noted, the Transferor Subsidiaries have entered into more than 120

agreements subleasing or otherwise granting rights in the Transferred Assets to third parties,

including collocation agreements, fiber exchange agreements, dark or dim fiber agreements, pole

attachment agreements, and more conventional real estate subleases. 8 Moreover, in any number

of these agreements, the Transferor Subsidiaries have explicitly represented that they are lessees

under the Master Lease. See, e.g., PX-109.52, at 1 (noting in a fiber exchange agreement that

Windstream KDL, LLC “leases” certain rights and property “pursuant to a Master Lease”). Put

simply, the Transferor Subsidiaries would not have the right or ability to enter these agreements

with third parties, and the agreements would all be without legal effect, if the Transferor

Subsidiaries did not themselves hold a leasehold interest in the Transferred Assets.

       Second, in substance, the Transferor Subsidiaries are paying consideration — and healthy

consideration, at that — in exchange for their right to use and occupy the Transferred Assets.

Most conspicuously, from the closing of the 2015 Transaction through the present (or at least

through trial), the Transferor Subsidiaries have paid every monthly rent payment — $54.5



8
        Notably, collocation agreements and dark or dim fiber agreements have explicitly been
recognized to be “leases.” See, e.g., Verizon Pa. Inc. v. Pa. Pub. Util. Comm’n, 484 F. App’x
735, 738 n.7 (3d Cir. 2012) (“An indefeasible right of use is ‘an exclusive, long-term lease,
granted by an entity holding legal title to a telecommunications cable or network, of a specified
portion of a telecommunications cable, such as specified fiber optic strands within an optical
fiber cable, or the telecommunications capacity of a cable or network, such as specific channels
of a given bandwidth.’”); Virola v. XO Commnc’ns, Inc., No. 05-CV-5056 (JG), 2008 WL
1766601, at *1 n.7 (E.D.N.Y. Apr. 15, 2008) (“A lease of dark fiber typically takes the form of
an Indefeasible Right of Use (‘IRU’), which grants the holder a long-term right to unfettered
access to dark fiber owned by another company.”); In re Deployment of Wireline Servs. Offering
Advanced Telecomms. Capability, Fourth Report & Order, CC Docket No. 98-147, 16 FCC Rcd.
15435, 15439 n.14 (2001) (“In a physical collocation arrangement, a competitor leases space at
an incumbent LEC’s premises for its equipment. The competing provider has physical access to
this space to install, maintain, and repair its equipment.” (emphasis added)).


                                                30
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 31 of 55



million per month (or $654 million per year) — due to CS&L under the Master Lease. The fact

that they make those payments indirectly through Holdings is of no moment. Holdings is a

holding company with no operations and, thus, is incapable of making the payments on its own.

From the outset of the 2015 Transaction, therefore, Windstream management recognized and

acknowledged that the Transferor Subsidiaries “will fund the lease payment to CS&L.” PX-66

at 16. And consistent with that understanding, the amount of the Transferor Subsidiaries’

monthly payments matches exactly what Holdings, in turn, has paid to CS&L. See LaRue Aff.

¶ 54. On top of all that, in internal documents and public filings, Holdings itself reflects the

payments from the Transferor Subsidiaries as a form of revenue — “[l]easing income from

subsidiaries” — and the Transferor Subsidiaries reflect their corresponding liabilities as “[l]ong-

term lease obligations” and associated “[p]ayments under long-term lease obligations.” LaRue

Aff. ¶¶ 53-56, 65-70; Tr. 144-46; Fletcher Dep. 82-83. 9 In short, Holdings itself recognizes the

payments made by the Transferor Subsidiaries as consideration for the right to use the

Transferred Assets provided to them by Holdings. See LaRue Aff. ¶¶ 78-80, 95-105.

       Admittedly, there are documents in the record — most notably, “Officer Certificates”

delivered by Services to the Trustee and certain board resolutions — that identify the Transferor

Subsidiaries’ monthly payments as “distributions” or “dividend payments.” E.g., DX-26, at 1;

DX-51, at 12. Those self-serving labels, however, are not controlling. See, e.g., 74 N.Y. Jur. 2d

Landlord & Tenant § 8 (noting that “[t]he test for determining what constitutes a lease . . . is not



9
       That is particularly significant because, under GAAP, a company may report an item as
“revenue” only if it was received in exchange for something of value provided by the company.
See LaRue Aff. ¶ 79 (citing Financial Accounting Standards Board, Statement of Financial
Accounting Concepts No. 6 ¶ 78). Although, as discussed above, GAAP is irrelevant to the
proper interpretation of the defined term “Sale and Leaseback Transaction” in the Indenture, it is
relevant to whether the Transferor Subsidiaries’ payments are rent payments and whether
Services itself recognized them as such in the relevant financial statements.


                                                 31
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 32 of 55



necessarily the descriptive language used,” but the “substantive nature of the obligations it

imposes and the rights it confers”); Landlord & Tenant Practice in N.Y., § 4:12 (“The label used

to describe the agreement will not define the nature of the parties’ relationship.”); see also, e.g.,

In re TOUSA, Inc., 598 Fed. App’x 761, 767 (11th Cir. 2015) (holding, in connection with a

bond indenture’s sale-and-leaseback provision, that the issuer’s subsidiary had “leased” property

“back” where the purchaser “conveyed the right to use and occupy the property” to the

subsidiary “in exchange for consideration,” even though the contract was styled an “Option

Agreement” and the monthly consideration paid under the contract was described as “lot option

extension fees” rather than “rent” or “lease payments” (internal quotation marks and brackets

omitted)); Bowers v. Interborough Rapid Transit Co., 201 N.Y.S. 198, 200-02 (Sup. Ct. 1923),

(rejecting a characterization in a lease that payments for the use of property were “dividends”

and holding that such payments were, in fact, rent). Additionally, the Officer Certificates

themselves state that the monthly payments are made to “pay a lease payment to

Communications Sales & Leasing,” and the financial reports attached to the Officer Certificates

note that the amounts paid “Represent[] payments made to Windstream Holdings (‘Holdings’)

for the [CS&L] lease payments” for the specified month. E.g., DX-26, at 1, 3.

       In any event, even if the Transferor Subsidiaries’ monthly payments were properly

characterized as “dividend” payments rather than rent, the Court concludes that they pay, and

have paid, consideration for their use and occupation of the Transferred Assets in the form of

maintenance, taxes, utilities, insurance, and capital improvements. Most significantly, between

the closing and mid-2017, the Transferor Subsidiaries spent more than $339 million on capital

improvements to the Transferred Assets, see PX-103 at 29, all of which — under the terms of the

Master Lease — became the property of CS&L, see Master Lease § 10.2. Notably, these




                                                  32
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 33 of 55



payments do not pass to or through Holdings. See Gunderman Dep. 81. Nor have they been

reported as distributions or dividend payments to Holdings. To the contrary, they are recognized

as expenses on the Transferor Subsidiaries’ financial statements. See Eichler Dep. 136-37,

Services Responses to RFAs 3. Through these payments alone, the Transferor Subsidiaries have

paid, and are paying, consideration for the use and occupation of the Transferred Assets. See,

e.g., Roedmann v. Hertel, 138 N.Y.S. 375, 376 (App. Div. 2d Dep’t 1912) (rejecting a landlord’s

attempt to evict a tenant despite the absence of a signed lease because the “defendant entered into

possession and spent considerable money in permanent improvements”); Greimel v. O’Conor,

119 N.Y.S. 660, 660 (Sup. Ct. 1909) (prohibiting a landlord from ejecting a tenant because

capital improvements by tenant supported the existence of unwritten lease).

       In short, the Transferor Subsidiaries hold the Transferred Assets — that is, they have the

right to use and occupy the property — for a fixed term in exchange for consideration. Thus, the

labels used by the parties to the 2015 Transaction aside, the Transferor Subsidiaries “lease[d]”

the Transferred Assets within the ordinary meaning of the term “lease.”

       b. Services Is Judicially Estopped from Denying the Existence of a Lease

       Second, the economic realities of the 2015 Transaction aside, Services is judicially

estopped from denying that the Transferor Subsidiaries “lease” the Transferred Assets. “Judicial

estoppel prevents a party in a legal proceeding from taking a position contrary to a position the

party has taken in an earlier proceeding.” Simon v. Safelite Glass Corp., 128 F.3d 68, 71 (2d Cir.

1997); accord New Hampshire v. Maine, 532 U.S. 742, 749 (2001). It may be invoked when

(1) the party against whom it is asserted advanced an inconsistent position in a prior legal

proceeding; and (2) the inconsistent position was adopted by the tribunal in that proceeding. See,

e.g., Peralta v. Vasquez, 467 F.3d 98, 105 (2d Cir. 2006); see Simon, 128 F.3d at 72 (noting that




                                                33
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 34 of 55



judicial estoppel applies where the prior inconsistent position was taken “in administrative or

quasi-judicial proceedings”). The purpose of the doctrine “is not to look for, or punish, outright

lies, but to protect the integrity of the judicial process,” which is threatened “not only when [a

party] knowingly lies but when it takes a position in the short term knowing that it may be on the

verge of taking an inconsistent future action.” In re Adelphia Recovery Tr., 634 F.3d 678, 696

(2d Cir. 2011) (internal quotation marks omitted).

       Applying those standards here, judicial estoppel plainly bars Services from denying that

the Transferor Subsidiaries “lease” the Transferred Assets. First, in seeking and obtaining

approval for the 2015 Transaction, Windstream entities made explicit representations to nine

state regulatory bodies that the Transferor Subsidiaries would transfer ownership of the Transfer

Assets and then “lease them back on an exclusive, long-term basis.” See, e.g., PX-6, at

WIN_00003226; PX-10, ¶ 3; PX-25, at 3, 8; PX-31, ¶ 2; PX-21, at WIN_00003842. In sworn

testimony, for example, John Fletcher, General Counsel to both Services and Holdings, reassured

the Kentucky Public Service Commission that the Transferor Subsidiaries would “have the

necessary assets to continue to provide adequate telecommunication service to Kentucky

consumers” because they “will have an exclusive long-term lease and right . . . to use and occupy

all the assets that are within their system today.” PX-21, at WIN_00003842. And second, the

state regulators adopted these representations by relying on them to approve the transaction (or

decide that it did not require their approval). In its order, for example, the Alabama Public

Service Commission granted approval to the application of the Alabama Transferor Subsidiaries

to “to transfer ownership of certain assets described to CSL or one of its wholly owned direct or

indirect subsidiaries and lease them back on an exclusive long-term basis.” PX-7, at 2. The




                                                 34
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 35 of 55



North Carolina Utilities Commission likewise found that the Transferred Assets would be

“leased to the” Transferor Subsidiaries. PX-26, at 7-8.

       These representations, which were accepted by multiple state regulatory bodies, are flatly

inconsistent with the position Services takes here — namely, that the Transferor Subsidiaries did

not lease the Transferred Assets. Fletcher’s post hoc attempts to minimize the significance of the

representations in his testimony at trial — by calling them “imprecise,” “shorthand abbreviated

statements,” and “poorly constructed,” Tr. 25, 58-60, 76, 104 — are unavailing, particularly in

light of his admission that the previous statements were not inaccurate or misleading. Tr. 20; see

also id. at 41. Nor, despite Services’s argument to the contrary, does it matter that Windstream

(accurately) disclosed to the state regulators that Holdings would be the sole signatory on the

Master Lease. See Tr.18, 663-64. For one thing, Windstream told the state regulators that that

was done “just for administrative ease.” PX-21 at 26; see also Tr. 248. For another, as noted

above, the relevant question for purposes of determining whether the 2015 Transaction

constituted a Sale and Leaseback Transaction within the meaning of the Indenture is whether the

Transferor Subsidiaries “leased” the Transferred Assets after transferring them to CS&L. The

fact that Holdings is the sole Windstream party to the Master Lease does not answer that

question, as the Master Lease explicitly authorizes Holdings to sublease the Transferred Assets

to the Transferor Subsidiaries without prior approval from CS&L. Master Lease § 22. In short,

having benefited from repeated statements to state regulators that the Transferor Subsidiaries

would lease back the Transferred Assets, Services is estopped from now denying that the

Transferor Subsidiaries did in fact lease those assets — even if doing so would now serve its

interests. On that basis alone, the Court would, and does, find that the 2015 Transaction

constituted a Sale and Leaseback Transaction.




                                                35
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 36 of 55



       c. Services’ Other Arguments Are Without Merit

       Services’ remaining arguments that there was no lease and, thus, no Sale and Leaseback

Transaction are without merit. For one thing, none could or would alter the Court’s conclusion

that Services is judicially estopped from denying that the Transferor Subsidiaries lease the

Transferred Assets. But in any event, the arguments fall short on their own terms.

       First, Services maintains that no Sale and Leaseback Transaction occurred because the

Indenture does not prohibit the Transferor Subsidiaries from transferring assets and then have

Holdings lease those assets back, as a Sale and Leaseback Transaction occurs only when the

transferor and lessee are the same “Person.” Services PFFCL ¶¶ 315-323. It is true, as Services

notes, that the definition of a Sale and Leaseback Transaction requires a showing that the same

“Person” sold (or transferred) property and then leased it back. Indenture § 1.01, at 24. It is also

true that the definition of “Person” does not extend to “affiliates” or “subsidiaries,” see id.

§ 1.01, at 22, and that the Sale and Leaseback provision does not include language barring

Holdings from engaging in a Sale and Leaseback Transaction “directly or indirectly,” Services

PFFCL ¶ 320. But these truisms miss the point. The Trustee does not dispute that, under the

plain terms of the Indenture, a Sale and Leaseback Transaction occurs only where the transferor

and lessee are the same “Person.” See Docket No. 179 (“Trustee Opp’n”), ¶ 14. But the

Trustee’s claim is not based on the contention that the Transferor Subsidiaries’ transfer of assets

followed by Holdings’s lease of those assets qualifies as a Sale and Leaseback Transaction.

Instead, the Trustee contends — and the Court holds — that the Transferor Subsidiaries

themselves “lease” the Transferred Assets. Cf. Compl. ¶¶ 3-4. That does not, as Services

contends, constitute a rewriting of the Indenture; it constitutes enforcement of its plain terms.




                                                  36
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 37 of 55



       Second, and relatedly, Services contends that the Transferor Subsidiaries do not “lease”

the Transferred Assets because Holdings is the sole Windstream signatory on the Master Lease.

See, e.g., Services Opp’n 34. But to conclude, on that basis, that the Transferor Subsidiaries do

not also “hold” the Transferred Assets “by” or “under” the Master Lease would be to elevate

form over substance, contrary to New York law. See, e.g., Sharon Steel Corp., 691 F.2d at 1049

(holding, in reference to an indenture agreement, that “a literal reading of the words . . . is not

helpful apart from reference to the underlying purpose to be served”); accord In re Associated

Gas & Electric Co., 61 F. Supp. 11, 28 (S.D.N.Y. 1944), aff’d, 149 F.2d 996 (2d Cir. 1945);

Alleco, Inc. v. IBJ Schroder Bank & Trust Co., 745 F. Supp. 1467, 1475 (D. Minn. 1989).

Significantly, in light of provisions in the Master Lease explicitly acknowledging the Transferor

Subsidiaries’ “right to use, occupy and operate the Leased Property subject to and accordance

with the terms of this Master Lease,” Services itself admits that the Transferor Subsidiaries use

and occupy the Transferred Assets pursuant to the Master Lease. PX-128 at Interrog. Response

No. 1 (citing Master Lease § 7.2); see id. at Interrog. Response No. 2 (stating that the “Master

Lease . . . contemplated continued use by the subsidiaries as an express right”). Moreover,

Holdings and the Transferor Subsidiaries have repeatedly represented — to regulators and third

parties — that the Transferor Subsidiaries are lessees under the Master Lease. See supra, at 6-8.

       On top of that, any number of references to “Tenant” in the Master Lease make sense

only if the term is construed to include the Transferor Subsidiaries. For example, Section 36.4 of

the Master Lease provides that all “carrier of last resort” obligations “shall remain obligations

solely of Tenant.” Master Lease § 36.4, at 96. “Carrier of last resort” obligations are obligations

that certain phone companies have under federal and state law to provide service to all customers

in their coverage area, even if providing such service at prevailing rates to a particular customer




                                                  37
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 38 of 55



is not economically viable. See 47 U.S.C. §§ 214(a) & (e); see also PX-33; Fletcher Dep. 130-

31. By law, such obligations apply only to a carrier, defined as “any person engaged as a

common carrier for hire, in interstate or foreign communication by wire or radio or interstate or

foreign radio transmission of energy.” 47 U.S.C. § 153(11) (emphasis added). Holdings is not a

carrier and, thus, has no “carrier of last resort” obligations. See PX-63 at WIN_00020421. By

contrast, many of the Transferor Subsidiaries are carriers and do have such “carrier of last resort”

obligations. See Services’ Responses to RFAs No. 15; PX-63 at WIN_00020421; Fletcher Dep.

133. Along similar lines, Section 36.1(b) of the Master Lease refers to the “Tenant” providing

services to customers and to Tenant’s “customer relationship[s].” Master Lease § 36.1(b), at 93.

But again, Holdings is a holding company, provides no services, and has no customers; it is the

Transferor Subsidiaries that provide services and have customer relationships.

       In the alternative, the Transferor Subsidiaries could be said to “hold” the Transferred

Assets “by” or “under” an implied-in-fact sublease from Holdings. See, e.g., Jemzura v.

Jemzura, 330 N.E.2d 414, 420 (N.Y. 1975) (“[A] contract implied in fact may result as an

inference from the facts and circumstances of the case, although not formally stated in words,

and is derived from the ‘presumed’ intention of the parties as indicated by their conduct.”).

Under New York law, the question of whether an implied-in-fact contract exists turns, not on

subjective intent, but on “the objective manifestations of the intent of parties as gathered by their

express words and deeds,” Brown Bros. Elec. Contractors, Inc. v. Beam Constr. Corp., 361

N.E.2d 999, 1001 (N.Y. 1977), including the “conduct of the parties recognizing the contract,”

Apex Oil Co. v. Vanguard Oil & Serv. Co., 760 F.2d 417, 422 (2d Cir. 1985). On that basis,

courts regularly find leases to exist where an owner (or lessee) of property permits another party

to use or occupy the premises and the other party periodically pays rent or assumes other




                                                 38
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 39 of 55



obligations with respect to the property. See, e.g., IBM Corp. v. Joseph Stevens & Co., L.P., 754

N.Y.S.2d 233, 234 (App. Div. 1st Dep’t 2002) (holding that acceptance of monthly rent is

sufficient to create a month-to-month tenancy); 28 Mott St. Co. v. Summit Import Corp., 310

N.Y.S.2d 93, 95 (App. Div.1st Dep’t 1970) (holding that “the facts” — including an “unexecuted

ten-year lease, . . . bi-monthly payments, [an] annual sum fixed for certain services, . . .

occupation of the premises for six years, and the extensive improvements made by the tenant” —

“clearly imply a year-to-year tenancy”), aff’d, 267 N.E.2d 880 (N.Y. 1971); 74 N.Y. Jur. 2d

Landlord & Tenant § 155 (“The general rule is that where a tenant enters into possession without

any definite term agreed upon, and a periodic rent is reserved, a periodic tenancy corresponding

to the periodic reservation of rent will be implied.”).

       So too here, “the objective manifestations of the intent” of the parties supports a

conclusion that Holdings and the Transferor Subsidiaries entered into an implied lease with

respect to the Transferred Assets. The Master Lease expressly allowed Holdings to sublease the

Transferred Assets to its subsidiaries, see Master Lease § 22.2(a)(ii)), and Holdings did, in fact,

grant to the Transferor Subsidiaries the right to use — and, in turn, sublease — the premises, see

Fletcher Dep. 126-27; Services’ Responses to RFAs Nos. 2, 4. Moreover, as discussed above,

the financial statements of Holdings and the Transferor Subsidiaries reflect that the former

receives “[l]easing income” from the latter and that the latter has “long-term lease obligations” in

the exact amount of the rent due from Holdings to CS&L under the Master Lease, see supra, at

13, 31; the Transferor Subsidiaries have also furnished consideration to Holdings in the form of

discharging maintenance, capital improvement, and regulator obligations that would otherwise

fall on Holdings, see supra, at 5-6, 12, 32; and the Transferor Subsidiaries are fulfilling

Holdings’ obligation under the Master Lease to cause the Transferred Assets to be used for their




                                                  39
     Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 40 of 55



“Primary Intended Use” of providing regulated telecommunications services, see supra, at 12. 10

In the final analysis, the Court need not pinpoint the font of the Transferor Subsidiaries’

leasehold interests in the Transferred Assets — that is, whether the Transferor Subsidiaries

“hold” the Transferred Assets under the Master Lease or under an implied sublease from

Holdings. In either case, they hold the property “by” or “under” a lease.

       Finally, Services contends that the Court should not view the arrangement as a lease

because the Transferor Subsidiaries have “no obligation” to fund the rent payments. See

Services’ Am. Countercls. ¶¶ 47, 50. But that contention is without merit for several reasons.

First, it is, of course, inconsistent with Windstream’s own statements — to regulators and in the

financial statements of both Holdings and the Transferor Subsidiaries. LaRue Aff. ¶¶ 47-53, 74-

77, 81; Services’ Responses to RFAs No. 7. Second, it is inconsistent with economic reality. To

meet the obligations imposed by the Master Lease, to fulfill their representations to regulators,

and indeed to continue to exist as viable businesses, the Transferor Subsidiaries must make the

rent payments. Absent those payments, Holdings would have no funds to satisfy its obligations

to CS&L, a payment default would occur, Windstream could be dispossessed of the wires

necessary to reach its customers, and its business would collapse. Cf. Services’ Responses to

RFAs No. 5. And finally, Services’ contention is inconsistent with the law. Under New York



10
        Services argues that the statute of frauds precludes recognition of an implied-in-fact
sublease, see Services PFFCL ¶ 333, but that argument borders on frivolous. The statute of
frauds may be invoked only by a party to an alleged contract as a defense to an action to enforce
that contract, see, e.g., Shea v. Royal Enters., Inc., No. 09-CV-8709 (THK), 2011 WL 43460, at
*3 (S.D.N.Y. Jan. 6, 2011), and Services is not a party to any lease at issue here, which would be
between the Transferor Subsidiaries and CS&L. Additionally, it is well established under New
York Law that a tenant can lease real property even without a written agreement. See, e.g., 28
Mott St. Co., 310 N.Y.S.2d at 95. And in any event, even if the statute of frauds did apply, it
would “not mean that no contract” — and thus no lease — “exists.” Nat’l City Golf Fin. v.
Higher Ground Country Club Mgmt. Co., LLC, 641 F. Supp. 2d 196, 207 (S.D.N.Y. 2009).


                                                 40
     Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 41 of 55



law, where a party enjoys exclusive use of property with the knowledge and consent of the

nominal lessee, and the party provides regular payments to the nominal lessee that are knowingly

accepted, the result is a tenancy, and the occupying party is required to continue paying rent as

long as it continues to use, possess, and occupy the property. See, e.g., IBM Corp., 754 N.Y.S.2d

at 234; Wolf v. Goodwin, 199 N.Y.S. 214, 215 (App. Term 1st Dep’t 1923) (holding that a tenant

under an unwritten lease “cannot remain in possession and refuse to pay rent” and ordering

payment of past due rents). Moreover, even if CS&L could not sue the Transferor Subsidiaries

for a past rent due, it could certainly bring suit to evict the Transferor Subsidiaries from the

premises if the latter failed to satisfy the obligations in the Master Lease that they, and they

alone, could satisfy.

        d. Conclusion

        In sum, the Transferor Subsidiaries’ use and enjoyment of the Transferred Assets walks

like a lease and talks like a lease. That is because it is a lease. And, regardless, Services cannot

be heard to argue otherwise in these proceedings because it previously took a contrary position in

the legal proceedings before state regulators and that position was adopted by the regulators.

Accordingly, the Court holds that the 2015 Transaction constitutes a Sale and Leaseback

Transaction within the meaning of the Indenture. It follows that, unless excused or cured by the

2017 Transaction, the 2015 Transaction constitutes a breach of Section 4.19 of the Indenture. 11

     2. The 2017 Transaction

        Thus, the Court turns to whether Services successfully “cured” its breach of the Indenture

and corresponding default through the 2017 Transaction. As discussed above, the design and


11
        In light of that conclusion, the Court need not and does not reach the Trustee’s alternative
arguments that Services breached the duty of good faith and fair dealing and breached Section
4.07 of the Indenture.


                                                 41
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 42 of 55



purpose of the 2017 Transaction was for Services to issue a sufficient quantity of “Additional

Notes” in the 6 3/8% 2023 series to dilute Aurelius’s ownership interest in the series and secure a

majority vote of Noteholders to waive any default relating to the 2015 Transaction. As Services

concedes, the success of that plan — that is, the validity of the Third Supplemental Indenture

(and its waiver of any Default or Event of Default stemming from the 2015 Transaction) — turns

on whether the company validly issued “Additional Notes” within the meaning of Section 1.01

of the Indenture. See Indenture § 1.01; AX-315 at 7, Nos. 23, 25. That is, the holders of the

New Notes had rights under the Indenture, including the right to vote on waivers and

amendments, if — and only if — the New Notes qualified as “Additional Notes” within the

meaning of the Indenture. See Indenture § 1.01 (providing that Additional Notes have “the same

terms in all respects as the [originally issued] Notes, or similar in all respects to the Notes”); id.

§ 2.02 (“The Notes issued on the Issue Date and any Additional Notes subsequently issued shall

be treated as a single class for all purposes under this Indenture.”).

        Aurelius contends that Services did not validly issue Additional Notes within the

meaning of the Indenture for two independent reasons. First, relying on Section 2.02 of the

Indenture — which provides that Services “may, subject to Article Four of this Indenture and

applicable law, issue Additional Notes,” Indenture § 2.02 (emphasis added) — Aurelius argues

that the New Notes did not (and do not) constitute Additional Notes because they were issued in

violation of Article Four of the Indenture. Aurelius PFFCL ¶¶ 84-138. Second, Aurelius

contends that Services failed to comply with conditions of the 2022/2023 Exchange Offer,

thereby rendering the corresponding consents — and, by extension, the Third Supplemental

Indenture — invalid. See id. ¶¶ 139-53. The Court agrees.




                                                  42
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 43 of 55



       a. The New Notes Were Issued in Violation of Section 4.09

       First, the Court concludes that the New Notes do not qualify as Additional Notes within

the meaning of the Indenture because they were issued in violation of Section 4.09 of the

Indenture, which provides protections to Noteholders by limiting the amount of additional

indebtedness that Services may incur. See, e.g., Citibank N.A. v. Norske Skogindustrier ASA, No.

16-CV-850 (RJS), 2016 WL 1052888, at *3 (S.D.N.Y. Mar. 8, 2016). Subject to exceptions

enumerated in Section 4.09(b), Section 4.09(a) provides that Services may not incur “any

Indebtedness” if its “Consolidated Leverage Ratio” — in essence, the ratio of debt to the

company’s cash flows, see LaRue Aff. ¶¶ 132-38; Indenture § 1.01, at 7-8 — is 4.5 to 1 or

greater. Indenture § 4.09(a). Services concedes that if the 2015 Transaction constituted a Sale

and Leaseback Transaction within the meaning of the Indenture, as the Court holds that it does,

then its Consolidated Leverage Ratio before the 2017 Transaction exceeded the 4.5 to 1

threshold. See AX-308, at 2, No. 1; see also LaRue Aff. ¶ 140. It follows that Services did not

have the capacity under Section 4.09(a) of the Indenture to issue the New Notes unless the

additional debt fell within one of the enumerated exceptions in Section 4.09(b) and, thus,

qualified as “Permitted Debt.”

       Significantly, Services invokes only one of the enumerated exceptions: Section

4.09(b)(v), which allows the company to incur “Permitted Refinancing Indebtedness” under

certain circumstances not relevant here. See AX-316, at 6-7; Services PFFCL ¶¶ 267-72. As

noted above, Permitted Refinancing Indebtedness is defined under the Indenture as “any

Indebtedness of the Company or any of its Restricted Subsidiaries issued in exchange for, or the

net proceeds of which are used to extend, refinance, renew, replace, defease or refund other

Indebtedness of the Company or any of its Restricted Subsidiaries.” Indenture § 1.01, at 22. To




                                                43
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 44 of 55



the extent relevant here, however, the Indenture provides an important qualification: The amount

of Permitted Refinancing Indebtedness may “not exceed the amount of the Indebtedness so

extended, refinanced, renewed, replaced, defeased or refunded (plus all accrued and unpaid

interest thereon and the amount of any reasonably determined premium necessary to accomplish

such refinancing and such reasonable expenses incurred in connection therewith).” Id. Thus, the

“amount” of any Permitted Refinancing Indebtedness may not exceed the “amount” of

indebtedness being refinanced unless the incremental difference is used to pay (1) “accrued and

unpaid interest thereon,” (2) “the amount of any reasonably determined premium necessary to

accomplish such refinancing,” or (3) “such reasonable expenses incurred in connection

therewith.”

       Thus, whether the New Notes were issued in accordance with Section 4.09 of the

Indenture turns, first, on whether the 2017 Transaction increased the “amount” of Services’

indebtedness. It plainly did. The Indenture defines “Indebtedness” to mean, “in respect of

borrowed money,” the amount of debt reflected “as a liability upon a balance sheet . . . prepared

in accordance with GAAP.” Id. § 1.01, at 13-14. And to the extent relevant here, it provides that

the “amount of any Indebtedness outstanding as of any date shall be . . . the principal amount

thereof, together with any interest thereon that is more than 30 days past due.” Id. § 1.01, at 14.

In light of those definitions, Services plainly increased its indebtedness through the 2017

Transaction, as the principal amount of the refinancing debt (that is, the New Notes) exceeded

the principal amount of the refinanced debt (that is, the original Notes) by $40 million and

Services’ balance sheet reflects $40 million more in liabilities. See AX-253 at 4; see also Sabry

Aff. ¶ 84 & Ex. 25. And indeed, Services conceded as much in advance of trial. See AX-315 at

6, No. 18; see also Services PFFCL ¶ 142; AX-253, at 4 (noting, in a summary of the 2017




                                                 44
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 45 of 55



Transaction, an “[i]ncrease in debt”); Gunderman Dep. at 17-18; Grumbos Dep. at 59; Thomas

Dep. at 143-44.

       Admittedly, Services called an expert at trial, Michiel C. McCarty, who testified

otherwise. Specifically, McCarty opined that Services did not increase the “amount” of its

indebtedness because “amount” involves a determination of economic or mathematical

“equivalence.” See, e.g., McCarty Aff. ¶¶ 64, 85-91; Tr. 591-602, 610-15. In light of Services’

pretrial concession, that opinion is curious; moreover, it is not entirely clear whether Services

even adopts it, as the word “equivalent” appears only once in its lengthy Proposed Findings of

Fact and Conclusions of Law, see Services PFFCL ¶ 196, and counsel was somewhat coy on the

matter, see Tr. 749-55. But regardless, McCarty’s proposed definition of “amount of

Indebtedness” is without merit. First and foremost, it cannot be squared with the plain terms of

the Indenture, which, as noted, define “amount of Indebtedness” in relation to “the principal

amount thereof,” without regard to “value” at a given time. Indenture § 1.01, at 13-14. Second,

defining “amount of Indebtedness” in such a subjective and vague manner, see Tr. 610-15

(describing the inherently subjective judgments upon which a determination of equivalence

depends), would create uncertainty to the detriment of both Services and its creditors. Given, for

example, that the Consolidated Leverage Ratio is based on “aggregate outstanding amount of

Indebtedness,” Indenture § 1.01, at 7, neither the company nor its creditors would be able to

ascertain the company’s leverage ratio without first determining the value of outstanding debt.

Even more perversely, as Aurelius explains, if McCarty’s view were adopted, Services’ leverage

ratio would actually decrease as the company became more distressed (because the values of its

bonds would presumably decrease), giving it a greater capacity to issue more debt under Section

4.09. See Aurelius PFFCL ¶ 99. Such an absurd result would turn Section 4.09, which exists to




                                                 45
     Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 46 of 55



protect creditors, on its head. See, e.g., AAR Allen Servs. Inc. v. Feil 747 Zeckendorf Blvd LLC,

No. 13-CV-3241 (JMF), 2014 WL 1807098, at *4 (S.D.N.Y. May 6, 2014) (“[I]t is a well-

established principle of New York contract law that a contract should not be interpreted to

produce a result that is absurd, commercially unreasonable, or contrary to the reasonable

expectations of the parties.” (alterations and internal quotation marks omitted)).

       Given that the 2017 Transaction caused the “amount of Indebtedness” to increase, the

Court’s determination of whether the 2017 Transaction was consistent with Section 4.09 comes

down to whether the incremental increase of approximately $40 million was used to pay

(1) “accrued and unpaid interest thereon,” (2) “the amount of any reasonably determined

premium necessary to accomplish [the] refinancing,” or (3) “such reasonable expenses incurred

in connection therewith.” Indenture § 1.01, at 22. In other circumstances, answering that

question might have been a thorny task. After all, the parties, and their dueling experts, spill

considerable ink debating whether Services had to pay, and did pay, a reasonably determined

premium. Aurelius PFFCL ¶¶ 103-119; Services PFFCL ¶¶ 197, 200, 207; Sabry Aff. ¶ 12; Tr.

619-20. (By contrast, Services does not even try to argue that any increase in indebtedness was

used to pay “accrued and unpaid interest” or “reasonable expenses incurred.”) But the Court

need not delve into that thicket for the simple reason that Services admitted that it paid no

premium at all. That is, in binding interrogatories, Services admitted that “no premium was paid

to Noteholders in connection with the [2017] Exchange Offers.” AX-312, at 8-9. Services

subsequently reaffirmed that response in a supplemental response. AX-316, at 6-7. 12 These



12
         In addition, Bob Gunderman, Services’ Chief Financial Officer and Treasurer, testified
that “there was no premium paid” in the 2017 Transaction, Tr. 313-16; see also Gunderman Aff.
¶ 86; John Cheeseman, who led the team of bankers advising Services on the 2017 Transaction,
testified that “the proportion of the exchange ratio” that was “a premium” was “‘close to nothing,
if anything,’” Tr. 446-47; see also id. at 472-73, 497; and McCarty, Services’ expert, testified


                                                 46
     Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 47 of 55



admissions are binding and preclude Services from arguing that a premium was paid. See, e.g.,

Med. Educ. Dev. Servs., Inc. v. Reed Elsevier Grp., PLC, No. 05-CV-8665, 2008 WL 4449412,

at *11 (S.D.N.Y. Sept. 30, 2008) (“[I]n this Circuit, contention interrogatories are treated as

judicial admissions that generally stop the answering party from later seeking to assert positions

omitted from, or otherwise at variance with, those responses.” (internal quotation marks

omitted)); see also, e.g., Zeigler v. Marriott Int’l, Inc., No. 03-CV-7688, 2005 WL 1022431, at

*11 (S.D.N.Y. May 2, 2005) (holding that the plaintiff’s complaint and interrogatory responses

“constitute[d] admissions and limit[ed] his potential claims”); Guadagno v. Wallack Ader

Levithan Assocs., 950 F. Supp. 1258, 1261 (S.D.N.Y. 1997) (observing that interrogatory

responses are generally treated as judicial admissions, and that “[a] judicial admission is

conclusive, unless a court allows it to be withdrawn” (internal citations and quotation marks

omitted)), aff’d, 125 F.3d 844 (2d Cir.1997) (unpublished table decision). Services’ post hoc

attempts to rewrite its admissions are unpersuasive. Services Opp’n 15 n.7.

       In short, the New Notes issued in connection with the 2017 Transaction were not valid

“Additional Notes” within the meaning of the Indenture because their issuance violated Section

4.09. 13 It follows that the Third Supplemental Indenture, which purported to waive any Default

or Event of Default arising from the 2015 Transaction, was and is invalid.




that Services “provided no premium” in the November 2017 Transaction, Tr. 592-93, 596, 646;
see also McCarty Aff. ¶¶ 8, 59.
13
       In light of that conclusion, the Court need not and does not reach Aurelius’s alternative
arguments that issuance of the New Notes violated Sections 4.12 and 4.17 of the Indenture. See
Aurelius PFFCL 44-52.


                                                 47
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 48 of 55



       b. Services Failed to Satisfy a Condition Precedent to a Necessary Exchange Offer

       In any event, the Third Supplemental Indenture is invalid for a second, independent

reason: Services failed to comply with a condition precedent to the 2022/2023 Exchange Offer

— namely, the Minimum Issuance Condition in the 2022/2023 Offering Memorandum. As

noted above, that offering memorandum included a Minimum Issuance Condition. But, unlike

its counterpart for the 2021 Exchange Offer, the 2022/2023 Offering Memorandum did not

permit the New Notes to issue first and be voted later. Instead, it unambiguously required

Services to obtain a majority vote in the 6 3/8% Notes before the exchange offer could settle.

See AX-97, at 520 (“The Exchange Offers are conditioned upon . . . obtaining the requisite

consents from holders representing a majority of the outstanding aggregate principal amount of

the 6 3/8% Notes and the effectiveness of the Proposed Waivers and Amendments . . . . ”

(emphasis added)); see also id. at 548 (“The Company will not be obligated to deliver New

Notes unless the applicable Exchange Offer is consummated.”). It is undisputed that only about

thirty percent of the pre-existing Notes voted to waive any default from the 2015 Transaction.

See AX-229, at 1. By its plain terms, therefore, the Minimum Issuance Condition in the

2022/2023 Offering Memorandum was not satisfied.

       Nor did Services’ attempt to fix the problem before the expiration of the 2022/2023

Exchange Offer succeed. The company issued a supplement to the 2022/2023 Offering

Memorandum purporting to change the language to allow, as the 2021 Offering Memorandum

did, consents to be obtained “substantially concurrently with or as a result of settlement.” See

Aurelius PFFCL ¶ 145; AX-97, at 305; AX-175, at 25. But, as Services concedes, the

supplement was never delivered to Noteholders. See Services PFFCL ¶ 132; Docket No. 202;

Tr. 329-30. And while Services publicized two modifications of the condition — reductions in




                                                48
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 49 of 55



the amount of the Minimum Issuance Condition, first from $587 million to $282 million, and

then to $247 million — through press releases, see DX-125, at 1; AX-156, at 1, there is no

evidence that Services’ attempt to incorporate the “substantially concurrently” language was

made publicly available, through a press release or otherwise, see Tr. 333-35, 346-47. As a

matter of both New York law and contract, therefore, Services’ attempt at modification fell short.

See, e.g., Ward v. TheLadders.com, Inc., 3 F. Supp. 3d 151, 159 (S.D.N.Y. 2014) (“To prove

modification of a contract, all the elements of contract formation must be shown, including

mutual assent . . . .” (internal quotation marks omitted)); AX-97, at 548 (providing that Services

could not “amend, modify, or waive in part or whole” the terms of the 2022/2023 Exchange

Offer, including the Minimum Issuance Condition, without “written notice thereof”).

       Services does not really argue otherwise, let alone dispute that the 2022/2023 Offering

Memorandum formed part of the binding contract between the company and bondholders. See

AX-97, at 51 (incorporating by reference the “terms and conditions” of the 2022/2023 Offering

Memorandum into the “agreement between the tendering holder and the Company”);

PaineWebber Inc. v. Bybyk, 81 F.3d 1193, 1201 (2d Cir. 1996) (“Under New York law, a paper

referred to in a written instrument and sufficiently described may be made a part of the

instrument as if incorporated into the body of it.” (internal quotation markets omitted)). Instead,

it contends, first, that Aurelius “has no standing to complain about any alleged breach of the

terms of the 2022/2023 Exchange Offer” because it did not exchange any 2022 or April 2023

Notes and, thus, is “a stranger to the 2022/2023 Exchange Offer.” Services Opp’n 21-22. That

argument is undoubtedly correct, see, e.g., In re Windsor Plumbing Supply Co., Inc., 170 B.R.

503, 522 (Bankr. E.D.N.Y. 1994), but it also misses the point. Aurelius is not seeking to undo

the 2022/2023 Exchange Offer per se. Instead, it is arguing that the New Notes issued in




                                                49
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 50 of 55



connection with the 2022/2023 Exchange Offer do not qualify as “Additional Notes” within the

meaning of the Indenture because they were not validly issued as Additional Notes under the

terms of the Indenture. As a holder of the Notes, and thus a party to the Indenture, Aurelius has

standing to make that claim.

       In the alternative, Services argues that it had the right to unilaterally waive the Minimum

Issuance Condition. Services Opp’n 23-24. In making that argument, it relies on language in the

2022/2023 Offering Memorandum, see id. at 23 (quoting AX-97, at 521), and New York law

providing that “a condition precedent may be waived where it operates for the sole benefit of the

waiving party,” id. at 24 (citing cases). But there are reasons to doubt that the contract language

upon which Services relies is enforceable. See, e.g., Roling v. E*Trade Secs., LLC, 756 F. Supp.

2d 1179, 1191 (N.D. Cal. 2010) (“[A] contractual provision that allows a party to unilaterally

change the terms of the contract without notice is unenforceable.”). And there is no basis to

Services’ assertion that the Minimum Issuance Condition was for its sole benefit; to the contrary,

the condition was plainly material to and benefited investors, as it assured them that the default

stemming from the 2015 Transaction would be waived as part of the 2017 Transaction and, thus,

was central to investors’ evaluation of the trade. See AX-60, at 3; AX-87, at 2; AX-59, at 1. In

any event, whether Services had the right to waive the Minimum Issuance Condition is

ultimately beside the point; it is undisputed that the company did not, in fact, waive the

condition.

       In short, giving effect to the plain terms of the 2022/2023 Offering Memorandum, the

Court concludes that the Minimum Issuance Condition to the 2022/2023 Exchange Offer was not

satisfied. That, in turn, means that the 2022/2023 Exchange Offer never closed and expired on

its own terms. It follows that the New Notes issued in connection with the 2022/2023 Exchange




                                                 50
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 51 of 55



Offer do not constitute “Additional Notes” under the Indenture and that their consents must be

disregarded. And it is undisputed that, without those votes, Services obtained consents from

only forty-three percent of the 6 3/8% Notes. Accordingly, the company failed to achieve the

majority necessary to ratify the Third Supplemental Indenture and waive the default.

       c. Conclusion

       For the foregoing reasons, the Court holds that some or all of the New Notes issued in

connection with the 2017 Transaction — enough, in any event, to deprive the consenting

Noteholders of a majority — did not qualify as “Additional Notes” under the Indenture and, thus,

the 2017 Transaction did not succeed in waiving or “curing” the default caused by the 2015

Transaction. To be clear, the Court does not hold that the New Notes issued in connection with

the 2017 Transaction are invalid. (Aurelius is clear that it does not seek such a ruling. Docket

No. 184 (“Aurelius’s Opp’n”), ¶ 99; Tr. 712.) Instead, the Court merely holds that the New

Notes do not constitute “Additional Notes” within the meaning of the Indenture. It follows that

there were insufficient consents for the Third Supplemental Indenture and that it is therefore

invalid. See also AX-315, at 7, No. 25 (admitting that if the New Notes do not constitute

Additional Notes, then the Third Supplemental Indenture is invalid). That, in turn, means that

Services did not obtain a waiver of its breach relating to the 2015 Transaction and that Aurelius’s

Notice of Default ripened into an Event of Default on December 7, 2017. And given that,

Aurelius is entitled to a money judgment in the amount of the Notes it holds plus interest. That

figure, about which there is no dispute, is $310,459,959.10, with an additional $61,347.50 per

day in interest after July 23, 2018. Aurelius’s Opp’n ¶ 104.




                                                51
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 52 of 55



   3. Services’ Breach-of-Contract Claim Against the Trustee

       That leaves one remaining claim: Services’ breach-of-contract counterclaim against the

Trustee for maintaining this suit after it executed the Third Supplemental Indenture. See

Services Am. Countercls. ¶¶ 90-95. Given the Court’s holdings above, it follows that Services’

breach-of-contract claim fails. But the claim would have failed even if the Trustee had not

prevailed on its claims with respect to the 2015 Transaction. The Trustee’s discharge of its

obligations under the Indenture is subject, in some circumstances, to the demands and

instructions of Services, see, e.g., Indenture § 2.02 (providing that the Trustee shall authenticate

additional Notes “upon receipt of a written order” from Services), and, in some circumstances, to

the demands and instructions of Noteholders, see id. § 6.05 (providing that holders of a majority

in principal amount of then-outstanding Notes shall have the right to direct the Trustee’s exercise

of its remedies with respect to the Notes). Following the 2017 Transaction, the Trustee found

itself between a rock and a hard place, subject to the conflicting demands of Services and

Aurelius (not to mention the Court, which denied a motion by Services to dismiss the Trustee’s

complaint in light of the Third Supplemental Indenture, see Docket Nos. 69, 89, and exercised its

discretion to try the two pieces of this case together rather than deferring the Trustee’s claims

until Aurelius’s attacks on the 2017 Transaction were resolved). It would be absurd to conclude,

under those circumstances, that the Trustee breached its obligations to Services by submitting the

parties’ complicated and intertwined disputes to the Court for resolution — particularly since the

Third Supplemental Indenture itself explicitly acknowledges, and accounts for, the possibility of

a legal challenge to its validity. See DX-116, §§ 1.04, 2.09-.11. It would be even more absurd to

suggest that the Trustee proceeded in anything other than good faith, which in itself means that it

cannot be held liable for its actions at Aurelius’s direction. See Indenture § 7.01(c)(iii) (“[T]he




                                                 52
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 53 of 55



Trustee shall not be liable with respect to any action it takes or omits to take in good faith in

accordance with a direction received by it pursuant to Section 6.05.”).

       Additionally, even if the Trustee had breached its contractual obligations, it would not be

liable for attorney’s fees — the primary, if not sole, damages that Services could claim. Under

Section 7.07(b) of the Indenture, Services has broadly indemnified the Trustee

       against any and all losses, liabilities or expenses incurred by it arising out of or in
       connection with the acceptance or administration of its duties under this
       Indenture, including the costs and expenses of enforcing this Indenture against the
       Company . . . , except to the extent any such loss, liability or expense may be
       attributable to its negligence, bad faith or willful misconduct.

Id. § 7.07(b). That plainly extends to the actions taken by the Trustee that are the subject of

Services’ counterclaim and there is no basis to allege that those actions qualify as “negligence,

bad faith or willful misconduct.” Id. Second, and in any event, any request for damages in the

form of attorney’s fees is barred by the “American Rule,” which precludes a prevailing party

from recouping its legal fees from another party “unless an award is authorized by agreement

between the parties, statute or court rule.” Hooper Assocs. Ltd. v. AGS Computers, Inc., 74 N.Y.

2d 487, 491 (1989). Neither the Indenture nor the Third Supplemental Indenture contains any

fee-shifting provision in favor of Services against the Trustee. See, e.g., Bridgestone/Firestone

Inc. v. Recovery Credit Servs., Inc., 98 F.3d 13, 20-21 (2d Cir. 1996) (finding that for a

prevailing party to recover attorney’s fees in a breach of contract claim, the “intent to provide

[such] fees . . . must be ‘unmistakably clear’ in the language of the contract”).




                                                  53
    Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 54 of 55



                                         CONCLUSION

       This Court’s task is not to opine on the financial wisdom of Services’ decisions. Instead,

its sole task is to enforce the Indenture’s plain terms. See, e.g., HOP Energy, LLC v. Local 553

Pension Fund, 678 F.3d 158, 162 (2d Cir. 2012) (citing Greenfield v. Philles Records, Inc., 780

N.E.2d 166, 170-71 (N.Y. 2002)); W.W.W. Assocs., Inc. v. Giancontieri, 566 N.E.2d 639, 642

(N.Y. 1990). Doing so here, the Court concludes that Services’ financial maneuvers — and

many of its arguments here — are too cute by half. That is, the 2015 Transaction qualifies as a

Sale and Leaseback Transaction because, in substance, the Transferor Subsidiaries sold the

Transferred Assets and then, either directly or indirectly, leased them back; making Holdings the

sole signatory on the Master Lease did not change those facts. And whether or not Services

could have waived or cured that breach through a combination of exchange offers and consent

solicitations, it failed to do so through the 2017 Transaction for multiple reasons.

       Accordingly, the Trustee and/or Aurelius are entitled to a judgment:

       1. declaring that, in effecting the 2015 Transaction, Services failed to comply with the
          covenants set forth in Indenture Section 4.19 restricting Sale and Leaseback
          Transactions;

       2. declaring that Services’ breaches of Section 4.19 constitute a Default under Indenture
          Section 6.01(a)(v);

       3. declaring that the New Notes do not constitute Additional Notes under the Indenture;

       4. declaring that the September 21, 2017 Notice of Default sent by Aurelius to Services
          with respect to the foregoing breaches was valid and effective;

       5. declaring that those breaches ripened into Events of Default as defined in the
          Indenture on December 6, 2017;

       6. declaring that the December 7, 2017 Notice of Acceleration sent by Aurelius to
          Services with respect to those Events of Default was valid and effective, and all
          principal together with all accrued and unpaid interest on the Notes became
          immediately due and payable as of that date;




                                                 54
     Case 1:17-cv-07857-JMF-GWG Document 245 Filed 02/15/19 Page 55 of 55



       7. enjoining Services from taking any further action to issue New Notes in contravention
          of, or to otherwise violate, the Indenture;

       8. awarding to Aurelius a money judgment in an amount of $310,459,959.10, plus
          interest from and after July 23, 2018; and

       9. dismissing Services’ counterclaims with prejudice.

Aurelius shall confer with the other parties and draft a proposed judgment consistent with the

foregoing, and shall file it on ECF for the Court’s approval no later than February 25, 2019. 14

       SO ORDERED.

Dated: February 15, 2019                             __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




14
        In their respective pleadings, the Trustee and Aurelius also seek fees and costs. Compl.
37; Docket No. 104, at 84. The parties have not briefed those issues, and the Court does not
address them here. Moreover, given the high likelihood of an appeal from this Court’s judgment,
it would make sense to defer any such decision until the litigation fully runs its course.
Accordingly, unless and until the Court orders otherwise, the Trustee and Aurelius shall file any
application for attorney’s fees and costs within thirty days of the judgment in this case becoming
final and not appealable.


                                                55
